Exhibit 10.1

 

CREDIT AGREEMENT

 

dated as of March 15, 2012

 

between

 

J.B. POINDEXTER & CO., INC.

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE I Definitions

1

SECTION 1.01. Defined Terms

1

SECTION 1.02. Classification of Loans and Borrowings

16

SECTION 1.03. Terms Generally

16

SECTION 1.04. Accounting Terms; GAAP

17

ARTICLE II The Credits

17

SECTION 2.01. Commitment

17

SECTION 2.02. Loans and Borrowings

18

SECTION 2.03. Requests for Borrowings

18

SECTION 2.04. Letters of Credit

19

SECTION 2.05. Funding of Borrowings

22

SECTION 2.06. Interest Elections

22

SECTION 2.07. Termination, Reduction and Increase of Commitment

23

SECTION 2.08. Repayment of Loans; Evidence of Debt

24

SECTION 2.09. Intentionally Left Blank

24

SECTION 2.10. Prepayment of Loans

24

SECTION 2.11. Fees

25

SECTION 2.12. Interest

26

SECTION 2.13. Alternate Rate of Interest

26

SECTION 2.14. Increased Costs

27

SECTION 2.15. Break Funding Payments

28

SECTION 2.16. Taxes

28

SECTION 2.17. Payments Generally

29

SECTION 2.18. Mitigation Obligations

30

ARTICLE III Representations and Warranties

30

SECTION 3.01. Organization; Powers

30

SECTION 3.02. Authorization; Enforceability

30

SECTION 3.03. Governmental Approvals; No Conflicts

31

SECTION 3.04. Financial Condition

31

SECTION 3.05. Properties

31

SECTION 3.06. Litigation and Environmental Matters

31

SECTION 3.07. Compliance with Laws and Agreements

32

SECTION 3.08. Investment Company Status

32

SECTION 3.09. Taxes

32

SECTION 3.10. ERISA

32

SECTION 3.11. Disclosure

32

SECTION 3.12. Subsidiaries

33

SECTION 3.13. Insurance

33

SECTION 3.14. Labor Matters

33

SECTION 3.15. Solvency

33

SECTION 3.16. Material Property Subject to Security Documents

33

SECTION 3.17. Property of Foreign Subsidiaries

33

ARTICLE IV Conditions

34

SECTION 4.01. Effective Date

34

SECTION 4.02. Each Credit Event

35

ARTICLE V Affirmative Covenants

36

SECTION 5.01. Financial Statements and Other Information

36

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

SECTION 5.02. Notices of Material Events

37

SECTION 5.03. Information Regarding Loan Parties

37

SECTION 5.04. Existence; Conduct of Business

38

SECTION 5.05. Payment of Obligations

38

SECTION 5.06. Maintenance of Properties

38

SECTION 5.07. Insurance

39

SECTION 5.08. Casualty and Condemnation

39

SECTION 5.09. Books and Records; Inspection and Audit Rights

39

SECTION 5.10. Compliance with Laws

39

SECTION 5.11. Use of Proceeds and Letters of Credit

39

SECTION 5.12. Further Assurances

40

SECTION 5.13. Financial Covenants

40

SECTION 5.14. Owners of 25% or More of Borrower

40

SECTION 5.15. Post-Closing Requirements

40

ARTICLE VI Negative Covenants

41

SECTION 6.01. Indebtedness

41

SECTION 6.02. Liens

42

SECTION 6.03. Fundamental Changes

42

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions

42

SECTION 6.05. Asset Sales

44

SECTION 6.06. Sale and Leaseback Transactions

44

SECTION 6.07. Swap Agreements

44

SECTION 6.08. Restricted Payments

44

SECTION 6.09. Transactions with Affiliates

45

SECTION 6.10. Restrictive Agreements

46

SECTION 6.11. Amendment of Material Documents

46

SECTION 6.12. Additional Subsidiaries

46

SECTION 6.13. Capital Expenditures

46

SECTION 6.14. Lease Expense

47

SECTION 6.15. Property of Foreign Subsidiaries

47

ARTICLE VII Events of Default

47

ARTICLE VIII Miscellaneous

49

SECTION 8.01. Notices

49

SECTION 8.02. Waivers; Amendments

50

SECTION 8.03. Expenses; Indemnity; Damage Waiver

50

SECTION 8.04. Successors and Assigns

51

SECTION 8.05. Survival

52

SECTION 8.06. Counterparts; Integration; Effectiveness

52

SECTION 8.07. Severability

52

SECTION 8.08. Right of Setoff

52

SECTION 8.09. Governing Law; Jurisdiction; Consent to Service of Process

53

SECTION 8.10. WAIVER OF JURY TRIAL

53

SECTION 8.11. Headings

54

SECTION 8.12. Interest Rate Limitation

54

SECTION 8.13. Arbitration

54

SECTION 8.14. Patriot Act

56

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

SCHEDULES AND EXHIBITS:

 

 

 

Exhibit A — Compliance Certificate

 

Exhibit B — Borrowing Base Certificate

 

 

 

Schedule 3.12 — Subsidiaries

 

Schedule 6.01 — Existing Indebtedness

 

Schedule 6.02 — Existing Liens

 

Schedule 6.04 — Existing Investments

 

 

iii

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

CREDIT AGREEMENT (as amended, modified, restated, supplemented and in effect
from time to time, herein called this “Agreement”) dated as of March 15, 2012
(the “Effective Date”), between J.B. POINDEXTER & CO., INC., a Delaware
corporation, and WELLS FARGO BANK, NATIONAL ASSOCIATION.

 

ARTICLE I
Definitions

 

The parties hereto agree as follows:

 

SECTION 1.01.  Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Accounts” shall have the meaning assigned to it in the Uniform Commercial Code
enacted in the State of Texas in force on the Effective Date.

 

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which Borrower or any of
its Subsidiaries (i) acquires any going business or all or substantially all of
the assets of any Person, or division thereof, whether through the purchase of
assets, merger or otherwise or (ii) directly or indirectly acquires (in one
transaction or as the most recent transaction in a series of transactions) at
least a majority (in number of votes) of the securities of a corporation which
have ordinary voting power for the election of directors (other than securities
having such power only by reason of the happening of a contingency) or a
majority (by percentage or voting power) of the outstanding ownership interests
of a partnership or limited liability company.

 

“Additional Collateral” shall have the meaning ascribed to such term in
Section 5.03(b) hereof.

 

“Additional Collateral Event” shall have the meaning ascribed to such term in
Section 5.03(b) hereof.

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such

 

1

--------------------------------------------------------------------------------


 

day plus 1/2 of 1% per annum.  Any change in the Alternate Base Rate due to a
change in the Prime Rate or the Federal Funds Effective Rate shall be effective
from and including the effective date of such change in the Prime Rate or the
Federal Funds Effective Rate, respectively.

 

“Applicable Rate” means, for any day, (x) 0.50% per annum with respect to any
ABR Loan, (y) 1.75% per annum with respect to any Eurodollar Loan and (z) 0.25%
per annum with respect to the commitment fees payable hereunder.

 

“Banking Services” means each and any of the following bank services provided to
any Loan Party by Lender or any of its Affiliates: (a) commercial credit cards,
(b) stored value cards and (c) treasury management services (including, without
limitation, controlled disbursement, automated clearinghouse transactions,
return items, overdrafts and interstate depository network services).

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America and any successor entity performing similar functions.

 

“Borrower” means J.B. POINDEXTER & CO., INC., a Delaware corporation.

 

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

 

“Borrowing Base” means, as at any date, the amount of the Borrowing Base shown
on the Borrowing Base Certificate then most recently delivered pursuant to
Section 5.01 hereof, determined by calculating the amount equal to:

 

(i)            80% of the Eligible Accounts at said date, plus

 

(ii)           the lesser of (A) 60% of the Eligible Inventory of Borrower at
said date (determined at the lower of cost or market on a consistent basis) and
(B) 40% of the Commitment.

 

In the absence of a current Borrowing Base Certificate, Lender shall determine
the Borrowing Base from time to time in its reasonable discretion, taking into
account all information reasonably available to it, and the Borrowing Base from
time to time so determined shall be the Borrowing Base for all purposes of this
Agreement until a current Borrowing Base Certificate is furnished to and
accepted by Lender.

 

“Borrowing Base Certificate” means a certificate, duly executed by an
appropriate officer or other responsible party acceptable to Lender on behalf of
Borrower, appropriately completed and in substantially the form of Exhibit D
hereto.  Each Borrowing Base Certificate shall be effective only as accepted by
Lender (and with such revisions, if any, as Lender may reasonably require as a
condition to such acceptance).

 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Houston, Texas are authorized or required by law to
remain closed;

 

2

--------------------------------------------------------------------------------


 

provided that, when used in connection with a Eurodollar Loan, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.

 

“Capital Expenditures” means, for any period, (a) the additions to property,
plant and equipment and other capital expenditures of the Borrower and its
consolidated Subsidiaries that are (or would be) set forth in a consolidated
statement of cash flows of Borrower for such period prepared in accordance with
GAAP and (b) Capital Lease Obligations incurred by the Borrower and its
consolidated Subsidiaries during such period, but excluding expenditures for the
restoration, repair or replacement of any fixed or capital asset which was
destroyed or damaged, in whole or in part, to the extent financed by the
proceeds of an insurance policy maintained by such Person.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“Ceiling Rate” means, on any day, the maximum nonusurious rate of interest
permitted for that day by whichever of applicable federal or Texas (or any
jurisdiction whose usury laws are deemed to apply to the Notes or any other Loan
Documents despite the intention and desire of the parties to apply the usury
laws of the State of Texas) laws permits the higher interest rate, stated as a
rate per annum.  On each day, if any, that the Texas Finance Code establishes
the Ceiling Rate, the Ceiling Rate shall be the “weekly ceiling” (as defined in
the Texas Finance Code) for that day.  Lender may from time to time, as to
current and future balances, implement any other ceiling under the Texas Finance
Code by notice to the Borrower, if and to the extent permitted by the Texas
Finance Code.  Without notice to the Borrower or any other Person, the Ceiling
Rate shall automatically fluctuate upward and downward as and in the amount by
which such maximum nonusurious rate of interest permitted by applicable law
fluctuates.

 

“Change in Control” means any events or circumstances which result in (i) the
ownership by J.B. Poindexter of less than 51% of the Equity Interests in and to
the Borrower or (ii) the ownership by Borrower of less than 100% of the Equity
Interests in and to any Subsidiary of the Borrower.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following (a) the adoption of any law, rule, regulation or treaty,
(b) any change in any law, rule, regulation or treaty or in the interpretation
or application thereof by any Governmental Authority or (c) compliance by Lender
(or, for purposes of Section 2.14(b), by any lending office of Lender or by
Lender’s holding company, if any) with any request, guideline or directive
applicable to banks in general (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement;
provided, however, that notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements and directives thereunder or issued in
connection therewith or in implementation thereof and (y) all requests, rules,
regulations, guidelines, interpretations or directives promulgated by the Bank
for International Settlements, the Basel

 

3

--------------------------------------------------------------------------------


 

Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities (whether or not have the force
of law), in each case pursuant to Basel III, shall be deemed to be a “Change in
Law”, regardless of the date enacted, adopted, issued or implemented.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral” means any and all “Collateral”, as defined in any applicable
Security Document.  The Collateral shall not include any Excluded Assets.

 

“Commitment” means the commitment of Lender to make Loans, expressed as an
amount representing the maximum aggregate amount of the Revolving Exposure
hereunder, as such commitment may be reduced from time to time pursuant to
Section 2.07.  The initial amount of the Commitment is $25,000,000.

 

“Contribution Agreement” means that certain Contribution Agreement dated
concurrently herewith by and among the Borrower and its Domestic Subsidiaries,
as the same may be amended, modified, supplemented and restated—and joined in
pursuant to a joinder agreement—from time to time.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Debt Service” means the sum of (i) Interest Expense and (ii) scheduled
principal payments on Indebtedness for the applicable period, determined in each
case on a consolidated basis for Borrower and its Subsidiaries.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“dollars” or “$” refers to lawful money of the United States of America.

 

“Domestic Subsidiary” shall mean any Subsidiary of Borrower that is not a
Foreign Subsidiary.

 

“EBITDA” means, without duplication, for any period the consolidated net
earnings (excluding any extraordinary gains or losses) of the Borrower and its
Subsidiaries plus, to the extent deducted in calculating consolidated net
income, depreciation, amortization, other non-cash items (provided that
non-recurring non-cash items added in determining EBITDA shall not exceed
$5,000,000 for the applicable period), Interest Expense, federal and state
income tax expense, management fees and minus, to the extent added in
calculating consolidated net income, any non-cash items.

 

“Eligible Accounts” means, as at any date of determination thereof, each Account
(which is subject to a Security Document and on which Lender shall have a
first-priority perfected Lien)

 

4

--------------------------------------------------------------------------------


 

which is at said date payable to Borrower or any of its Subsidiaries and which
complies with the following requirements:

 

(a)           the Account arose from performance of services which have been
fully and satisfactorily performed or from the sale of goods in which the
Account obligee had the sole and complete ownership which have been sold to the
Account debtor on an absolute sale basis on open account and not on consignment,
on approval or on a “sale or return” basis or subject to any other repurchase or
return agreement (evidencing which the Account obligee or Lender has possession
of shipping and delivery receipts);

 

(b)           no part of any goods giving rise to the Account has been returned,
rejected, lost or damaged;

 

(c)           the Account arose in the ordinary course of business of the
obligee thereon, is stated to be payable in lawful money of the United States
and is not evidenced by chattel paper or an instrument of any kind and no notice
of bankruptcy, insolvency or financial embarrassment of the Account debtor has
been received by the Account obligee or Lender;

 

(d)           the applicable Account debtor is not a foreign country or any
subdivision or agency or department thereof or located outside of the United
States or Canada and the Account is not subject to the Federal Assignment of
Claims Act (or any similar Canadian legal requirements);

 

(e)           the Account is a valid obligation of the Account debtor thereunder
and is not subject to any offset, counterclaim, allowance, adjustment or other
defense on the part of such Account debtor or to any claim, dispute, objection
or complaint on the part of such Account debtor denying liability thereunder
(other than discounts for prompt payment shown on the applicable invoice and
disclosed to Lender in writing);

 

(f)            the Account is subject to no Lien whatsoever, except for the
Liens created pursuant to the Security Documents;

 

(g)           the Account is evidenced by an invoice;

 

(h)           the Account is due not more than 30 days after the date of
invoice, has been billed within 30 days after shipment of the applicable goods
or performance of the applicable services and has not remained unpaid for more
than 90 calendar days after the date of the applicable invoice;

 

(i)            the Account has not arisen out of transactions with any Loan
Party, any Affiliate of a Loan Party or an employee, officer, agent, director,
stockholder, partner, trustee or other owner or holder of any indicia of equity
rights (whether issued and outstanding capital stock, partnership interests or
otherwise) of any Loan Party or any Affiliate of any Loan Party;

 

(j)            each of the representations and warranties set forth in the
Security Documents with respect to such Account is true and correct in all
respects;

 

5

--------------------------------------------------------------------------------


 

(k)           none of the other Accounts of the applicable Account debtor or any
of its Affiliates fail to satisfy all of the requirements of an “Eligible
Account”, and

 

(l)            Lender has not deemed such Account ineligible because of
uncertainty about the creditworthiness of the Account debtor or because Lender
otherwise reasonably considers the collateral value thereof to be impaired or
its ability to realize such value to be insecure.

 

In the event the aggregate Eligible Accounts owed to Borrower and its
Subsidiaries, taken as a whole, by a particular Account debtor or any Affiliate
of such Account debtor shall exceed 25% (the “Maximum Single Account Debtor
Percentage”) of the total Eligible Accounts of Borrower and its Subsidiaries,
taken as a whole, that portion of such Eligible Accounts in excess of the
Maximum Single Account Debtor Percentage shall be excluded from the term
“Eligible Account”.  In the event of any dispute under the foregoing criteria
about whether an Account is or has ceased to be an Eligible Account, the
decision of Lender shall be binding, absent demonstrable error.  Nothing in this
definition of “Eligible Accounts” shall be construed to limit or release any
right of Lender to any Collateral.

 

“Eligible Inventory” means, as at any date of determination thereof, Inventory
which is subject to the Security Documents and on which Lender shall have a
first-priority perfected Lien and which complies with the following
requirements:

 

(a)           the Inventory shall be valued in accordance with GAAP and consist
of finished goods (exclusive of work in process), provided that all such
Inventory shall be within the United States of America;

 

(b)           the Inventory is in good condition, meets all standards imposed by
any Governmental Authority having regulatory authority over it, its use and/or
sale, is not obsolete or damaged and is either currently usable or currently
salable in the normal course of business of the owner thereof;

 

(c)           the Inventory is in the possession of the Loan Party granting a
Lien thereon, and not in the possession or control of any warehouseman, bailee
or any agent;

 

(d)           each of the representations and warranties set forth in the
Security Documents with respect to such Inventory is true and correct on such
date, and

 

(e)           Lender has not deemed such Inventory ineligible because Lender
reasonably considers the collateral value thereof to be impaired or its ability
to realize such value to be insecure.

 

The term “Eligible Inventory” shall not include any Inventory which has either
been received by a customer, even if on a consignment or “sale or return” basis,
or as to which title has passed from the owner thereof.  In the event of any
dispute under the foregoing criteria about whether a portion of Inventory is or
has ceased to be Eligible Inventory, the decision of Lender shall be binding,
absent demonstrable error.  Nothing in this definition of “Eligible Inventory”
shall be construed to limit or release any right of Lender to any Collateral.

 

6

--------------------------------------------------------------------------------


 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the any Loan Party directly or indirectly
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, or any warrants, options
or other rights to acquire such interests.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Loan Party, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the existence with
respect to any Plan of a failure to make the “minimum required contribution” (as
defined in Section 430 of the Code or Section 303 of ERISA), or of an
“accumulated funding deficiency” (as defined in Section 431 of the Code or
Section 304 of ERISA), whether or not waived; (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by any Loan Party or any of their ERISA Affiliates of any liability
under Title IV of ERISA with respect to the termination of any Plan; (e) the
receipt by any Loan Party or any of their ERISA Affiliates from the PBGC or a
plan administrator of any notice relating to an intention to terminate any Plan
or Plans or to appoint a trustee to administer any Plan; (f) the incurrence by
any Loan Party or any of their ERISA Affiliates of any liability with respect to
the withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or
(g) the receipt by any Loan Party or any of their ERISA Affiliates of any
notice, or the receipt by any Multiemployer Plan from any Loan Party or any of
their ERISA Affiliates of any notice, concerning the imposition of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent or in reorganization, within the meaning of Title IV of ERISA.

 

7

--------------------------------------------------------------------------------


 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning assigned to such term in Article VII.

 

“Excluded Assets” means (i) all real estate now or hereafter owned by Borrower
or any of its Subsidiaries, (ii) motor vehicles having an aggregate book value
of not greater than $100,000, (iii) “commercial tort claims” (as that term is
defined in the UCC) having an aggregate book value of not greater than $100,000,
(iv) the outstanding Equity Interests in each Foreign Subsidiary which is owned
directly by Borrower or any of its Domestic Subsidiaries in excess of 66% of
issued and outstanding Equity Interests of such Foreign Subsidiary, (v) any
property owned by any Foreign Subsidiary and (vi) any item of general
intangibles that is now or hereafter held by Borrower or any of its Subsidiaries
but only to the extent that such item of general intangibles (or any agreement
evidencing such item of general intangibles) contains a term, provision or other
contractual obligation or is subject to a rule of law, statute or regulation
that restricts, prohibits, or requires a consent (that has not been obtained) of
a Person (other than Borrower or any of its Subsidiaries) to, the grant,
creation, attachment or perfection of the security interest granted in the
Security Documents, and any such restriction, prohibition and/or requirement of
consent is effective and enforceable under applicable law and is not rendered
ineffective by applicable law (including, without limitation, pursuant to
Sections 9.406, 9.407, 9.408 or 9.409 of the UCC, and any successor provision
thereto).

 

“Excluded Taxes” means (a) income, margin or franchise taxes imposed on (or
measured by) Lender’s net income by the United States of America, or by the
jurisdiction under the laws of which Lender is organized or in which Lender’s
principal office is located or in which Lender’s applicable lending office is
located or in which Borrower is located or formed, and (b) any branch profits
taxes imposed by the United States of America or any similar tax imposed by any
other jurisdiction in which the Borrower is located.

 

“Existing Senior Notes” means the promissory notes described in Item 1 on
Schedule 6.01 hereto.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by Lender from three Federal funds brokers of recognized standing
selected by Lender.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

 

“Fixed Charge Coverage Ratio” means, as of any day, the ratio of (a) EBITDA for
the 12 months ending on such date minus federal and state income tax expense
paid in cash during such period and minus Restricted Payments made during such
period to (b) Debt Service for such 12-month period, determined in each case on
a consolidated basis for Borrower and its Subsidiaries.

 

8

--------------------------------------------------------------------------------


 

“Foreign Acquisition” shall have the meaning ascribed to such term in
Section 6.04(i) hereof.

 

“Foreign Subsidiaries” means Subsidiaries of Borrower which are organized under
the laws of a jurisdiction other than the United States of America, any State of
the United States or any political subdivision thereof.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank) and any group or body charged with setting financial accounting or
regulatory capital rules or standards (including, without limitation, the
Financial Accounting Standards Board, the Bank for International Settlements or
the Basel Committee on Banking Supervision or any successor or similar authority
to any of the foregoing).

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

 

“Guarantors” means each Domestic Subsidiary of Borrower now or hereafter
existing.

 

“Guaranty” means that certain Guaranty dated concurrently herewith executed by
Guarantors in favor of Lender and any and all other guaranties now or hereafter
executed in favor of Lender relating to the Obligations hereunder and the other
Loan Documents, as any of them may from time to time be amended, modified,
restated or supplemented.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

9

--------------------------------------------------------------------------------


 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person upon which interest charges are customarily paid, (d) all obligations of
such Person under conditional sale or other title retention agreements relating
to property acquired by such Person, (e) all obligations of such Person in
respect of the deferred purchase price of property or services (excluding
current Accounts payable incurred in the ordinary course of business), (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (g) all Guarantees by such Person of
Indebtedness of others, (h) all Capital Lease Obligations of such Person,
(i) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty and (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances.  The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.06.

 

“Interest Expense” means, for any period, total interest expense accruing on
Indebtedness of Borrower and its Subsidiaries, on a consolidated basis, during
such period (including interest expense attributable to Capital Lease
Obligations and amounts attributable to interest incurred under Swap
Agreements), determined in accordance with GAAP.

 

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each May, August, November and February, and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part.

 

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one or three months thereafter,
as the Borrower may elect; provided, that (i) if any Interest Period would end
on a day other than a Business Day, such Interest Period shall be extended to
the next succeeding Business Day unless such next succeeding Business Day would
fall in the next calendar month, in which case such Interest Period shall end on
the immediately preceding Business Day, and (ii) any Interest Period that
commences on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the last calendar month of such
Interest Period) shall end on the last Business Day of the last calendar month
of such Interest Period.  For purposes hereof, the date of a Borrowing initially
shall be the date on which such Borrowing is made and thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing.

 

“Inventory” shall have the meaning assigned to it in the Uniform Commercial Code
enacted in the State of Texas in force on the Effective Date.

 

10

--------------------------------------------------------------------------------


 

“LC Disbursement” means a payment made by Lender pursuant to a Letter of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time.

 

“Lender” means WELLS FARGO BANK, NATIONAL ASSOCIATION.

 

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

 

“LIBO Rate” means, for each Interest Period, the interest rate determined by
Lender by reference to Reuters BBA Libor Rates 3750 (or any successor or
substitute page of such page providing quotations of interest rates applicable
to dollar deposits in the London interbank market) (the “Page”), to be the rate
at approximately 11:00 a.m. London time, two (2) LIBOR Business Days prior to
the commencement of the Interest Period for dollar deposits with a maturity
equal to such Interest Period. If no LIBO Rate is available to Lender, the
applicable LIBO Rate for the relevant Interest Period shall instead be the rate
determined by Lender to be the rate at which Lender offers to place U.S. dollar
deposits of $5,000,000 and having a maturity comparable to such Interest Period
with first-class banks in the London interbank market at approximately
11:00 a.m. (London time) two (2) Business Days prior to the first day of such
Interest Period.  Each determination by Lender of a LIBO Rate shall be binding,
absent demonstrable error, and may be computed using any reasonable averaging
and attribution method.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

“Loan Documents” means, collectively, this Agreement, the Notes, the Guaranty,
the Security Documents, the Notice of Entire Agreement, the Contribution
Agreement, any subordination agreement relating to Subordinated Debt, all
instruments, certificates and agreements now or hereafter executed or delivered
to Lender pursuant to any of the foregoing or in connection with the obligations
under this Agreement and the other Loan Documents or any commitment regarding
such obligations, and all amendments, modifications, renewals, extensions,
increases and rearrangements of, and substitutions for, any of the foregoing. 
The term “Loan Document” as used herein shall not include any Swap Agreement or
agreements governing Banking Services (but the obligations now or hereafter
owing to Lender or any Affiliate of Lender under a Swap Agreement or agreements
governing Banking Services shall nevertheless be secured by all Collateral).

 

“Loan Parties” means the Borrower and each of its Subsidiaries and shall also
include each Guarantor.

 

“Loans” means the loans made by Lender to the Borrower pursuant to this
Agreement.

 

11

--------------------------------------------------------------------------------


 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, prospects or condition, financial or otherwise, of Borrower
and its Subsidiaries taken as a whole, (b) the ability of any Loan Party to
perform any of its obligations under any Loan Document or (c) the rights of or
benefits available to Lender under any Loan Document.

 

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Loan Parties in an aggregate principal amount exceeding $100,000. 
For purposes of determining Material Indebtedness, the “principal amount” of the
obligations in respect of any Swap Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that would be
required to be paid if such Swap Agreement were terminated at such time.

 

“Maturity Date” means December 13, 2013.  So long as no Default or Event of
Default shall have occurred and be continuing (and, based on pro forma financial
reports after giving effect to the proposed extension of the Maturity Date,
would not reasonably be expected to occur), the Borrower may, by five
(5) Business Days’ advance written notice to Lender given on or before
November 30, 2012, elect to extend the Maturity Date to a date no later than the
earlier of (x) March 15, 2016 or (y) the date which is ninety-one (91) days
earlier than the then current maturity of the Indebtedness issued under that
certain Indenture dated as of March 15, 2004 by and among Borrower, as issuer,
Wilmington Trust Company, as trustee, and certain other Loan Parties as
guarantors (as the same has been or may hereafter be amended, modified,
supplemented, extended, renewed, restated, replaced or refinanced, including any
refinance pursuant to senior notes of the Borrower issued after the date
hereof).  Lender and Borrower agree to execute and deliver such documentation as
either may reasonably require to evidence such extension of the Maturity Date.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Net Worth” means, at any date, (i) total assets as of such date minus (ii) the
sum of total liabilities as of such date, determined in accordance with GAAP.

 

“Notes” shall have the meaning assigned to such term in Section 2.02(a) hereof.

 

“Notice of Entire Agreement” means a notice of entire agreement executed by each
Loan Party and Lender, as the same may from time to time be amended, modified,
supplemented or restated.

 

“Obligations” means, as at any date of determination thereof, the sum of the
following:  (i) the aggregate principal amount of Loans outstanding hereunder,
plus (ii) the aggregate amount of the LC Exposure, plus (iii) all other
liabilities, obligations and indebtedness under any Loan Document of any Loan
Party, plus (iv) any obligations of any Loan Party (whether now existing or
hereafter arising) under any Swap Agreement entered into with Lender (or an
Affiliate of Lender) or agreements governing Banking Services entered into with
Lender (or an Affiliate of Lender).

 

12

--------------------------------------------------------------------------------


 

“Other Taxes” means any present or future stamp, court, documentary, intangible,
recording, filing or similar excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt or perfection of a security
interest under, or otherwise with respect to, any Loan Document.

 

“Page” shall have the meaning ascribed to such term in the definition of “LIBO
Rate”.

 

“Patriot Act” means the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Permitted Encumbrances” means:

 

(a)           Liens imposed by law for taxes that are not yet due or are being
contested in compliance with Section 5.05;

 

(b)           carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
and other like Liens imposed by law, arising in the ordinary course of business
and securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.05;

 

(c)           pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;

 

(d)           deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;

 

(e)           judgment liens in respect of judgments that do not constitute an
Event of Default under clause (k) of Article VII; and

 

(f)            easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or interfere with the ordinary
conduct of business of the applicable Loan Party;

 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

 

“Permitted Investments” means:

 

(a)           direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States of
America (or by any agency thereof to the extent such obligations are backed by
the full faith and credit of the United States of America), in each case
maturing within one year from the date of acquisition thereof;

 

13

--------------------------------------------------------------------------------


 

(b)           investments in commercial paper maturing within 270 days from the
date of acquisition thereof and having, at such date of acquisition, the highest
credit rating obtainable from S&P or from Moody’s;

 

(c)           investments in certificates of deposit, banker’s acceptances and
time deposits maturing within 180 days from the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, any domestic office of any commercial bank organized under the
laws of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;

 

(d)           fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (a) above and entered into with
a financial institution satisfying the criteria described in clause (c) above;
and

 

(e)           money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, (ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio
assets of at least $5,000,000,000.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which any Loan Party or any of their
ERISA Affiliates is (or, if such plan were terminated, would under Section 4069
of ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Prime Rate” means, on any day, the prime rate of Lender in effect for that day
at the principal offices of Lender in Houston, Texas.  The Prime Rate is a
reference rate and does not necessarily represent the lowest or best rate or a
favored rate, and Lender disclaims any statement, representation or warranty to
the contrary.  Lender may make commercial loans or other loans at rates of
interest at, above or below the Prime Rate.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Restricted Payment” means (i) any payment or prepayment of any Subordinated
Debt or (ii) any dividend or other distribution (whether in cash, securities or
other property) with respect to any Equity Interests in any Loan Party, or any
payment (whether in cash, securities or other property), including any sinking
fund or similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any Equity Interests in any Loan
Party or any option, warrant or other right to acquire any such Equity Interests
in any Loan Party.  The term “Restricted Payments” as used herein shall include
management fees paid to any Person owning any Equity Interests in and to any
Loan Party.

 

“Revolving Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Maturity Date and the date of
termination of the Commitment.

 

14

--------------------------------------------------------------------------------


 

“Revolving Exposure” means, at any time, the sum of the outstanding principal
amount of the Loans and the LC Exposure at such time.

 

“S&P” means Standard & Poor’s Ratings Group.

 

“Security Agreements” means, collectively, (i) the Security Agreements dated as
of the Effective Date executed between Borrower and its Domestic Subsidiaries,
respectively, and Lender and (ii) any and all security agreements hereafter
executed in favor of Lender and securing all or any part of the Obligations, as
any of them may from time to time be amended, modified, restated or
supplemented.

 

“Security Documents” means, collectively, the Security Agreements and any and
all other agreements, deeds of trust, mortgages, chattel mortgages, security
agreements, pledges, guaranties, assignments of production or proceeds of
production, assignments of income, assignments of contract rights, assignments
of partnership interest, assignments of royalty interests, assignments of
performance, completion or surety bonds, standby agreements, subordination
agreements, undertakings and other instruments and financing statements now or
hereafter executed and delivered as security for the Obligations, as any of them
may from time to time be amended, modified, restated or supplemented.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which Lender is subject for Eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board).  Such reserve percentage shall include those imposed pursuant to such
Regulation D.  Eurodollar Loans shall be deemed to constitute Eurocurrency
fundings and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to Lender under such Regulation D or any comparable regulation.  The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

 

“Subordinated Debt” means all Indebtedness of a Person which has been
subordinated on terms and conditions satisfactory to Lender, in its sole
discretion, to all of the Obligations, whether now existing or hereafter
incurred.  Indebtedness shall not be considered as “Subordinated Debt” unless
and until Lender shall have received copies of the documentation evidencing or
relating to such Indebtedness together with a subordination agreement, in form
and substance satisfactory to Lender, duly executed by the holder or holders of
such Indebtedness and evidencing the terms and conditions of the required
subordination.

 

“Subordinated Debt Documents” means any indenture or note under which any
Subordinated Debt is issued and all other instruments, agreements and other
documents evidencing or governing any Subordinated Debt or providing for any
Guarantee or other right in respect thereof.

 

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial

 

15

--------------------------------------------------------------------------------


 

statements if such financial statements were prepared in accordance with GAAP as
of such date, as well as any other corporation, limited liability company,
partnership, association or other entity (a) of which securities or other
ownership interests representing more than 50% of the equity or more than 50% of
the ordinary voting power or, in the case of a partnership, more than 50% of the
general partnership interests are, as of such date, owned, Controlled or held,
or (b) that is, as of such date, otherwise Controlled, by the parent or one or
more Subsidiaries of the parent or by the parent and one or more Subsidiaries of
the parent.

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of any Loan Party shall be
a Swap Agreement.

 

“Taxes” means any present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

 

“Transactions” means (a) the execution, delivery and performance by each Loan
Party of the Loan Documents to which it is to be a party, the borrowing of
Loans, the use of the proceeds thereof and the issuance of Letters of Credit
hereunder and (b) the execution, delivery and performance by each Loan Party of
each other document and instrument required to satisfy the conditions precedent
to the initial Loan hereunder, including without limitation all applicable
Subordinated Debt Documents and all documents and instruments relating to any
required equity contribution.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“UCC” means the Uniform Commercial Code in effect from time to time in the State
of Texas.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

SECTION 1.02.  Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans and Borrowings may be classified and referred to by Type (e.g.,
a “Eurodollar Loan” or a “Eurodollar Borrowing”).

 

SECTION 1.03.  Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word

 

16

--------------------------------------------------------------------------------


 

“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, Accounts and
contract rights.

 

SECTION 1.04.  Accounting Terms; GAAP.  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies Lender that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the date
hereof in GAAP or in the application thereof on the operation of such provision
(or if Lender request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.  For purposes of determining
compliance with any provision of this Agreement, the determination of whether a
lease is to be treated as an operating lease or capital lease shall be made
without giving effect to any change in accounting for leases pursuant to GAAP
resulting from the implementation of proposed Accounting Standards Update (ASU)
Leases (Topic 840) issued August 17, 2010, or any successor proposal. 
Notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to herein shall be made (i) without giving effect to
any election under Accounting Standards Codification 825-10-25 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any Indebtedness or other liabilities of any
Loan Party at “fair value”, as defined therein and (ii) without giving effect to
any treatment of Indebtedness in respect of convertible debt instruments under
Accounting Standards Codification 470-20 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any such Indebtedness in a reduced or bifurcated manner as described
therein, and such Indebtedness shall at all times be valued at the full stated
principal amount thereof.

 

ARTICLE II
The Credits

 

SECTION 2.01.  Commitment.  Subject to the terms and conditions set forth
herein, Lender agrees to make Loans to the Borrower from time to time during the
Revolving Availability Period in an aggregate principal amount that will not
result in (i) the Revolving Exposure exceeding the lesser of (x) the Commitment
or (y) the then current Borrowing Base.

 

17

--------------------------------------------------------------------------------


 

Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, prepay and reborrow Loans.

 

SECTION 2.02.  Loans and Borrowings.  Each Loan shall be made as part of a
Borrowing consisting of Loans of the same Type.  The Loans shall be evidenced by
a single Note of Borrower (together with all renewals, extensions, modifications
and replacements thereof and substitutions therefor, collectively called the
“Notes”) dated concurrently herewith payable to the order of Lender in a
principal amount equal to the Commitment, and otherwise duly completed.  Lender
is hereby authorized by Borrower to endorse on the schedule (or a continuation
thereof) that may be attached to each Note, to the extent applicable, the date,
amount, type of and the applicable period of interest for each Loan made by
Lender to Borrower hereunder, and the amount of each payment or prepayment of
principal of such Loan received by Lender, provided, that any failure by Lender
to make any such endorsement shall not affect the obligations of Borrower under
such Note or hereunder in respect of such Loan.

 

(a)           Subject to Section 2.12, each Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith. Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
Borrower to repay such Loan in accordance with the terms of this Agreement.

 

(b)           At the commencement of each Interest Period for any Eurodollar
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $250,000.  At the time that each ABR Borrowing is made, such
Borrowing shall be in an aggregate amount that is an integral multiple of
$100,000; provided that an ABR Borrowing may be in an aggregate amount that is
equal to the entire unused balance of the Commitment or that is required to
finance the reimbursement of an LC Disbursement as contemplated by
Section 2.04(d).  Borrowings of more than one Type may be outstanding at the
same time; provided that there shall not at any time be more than eight (8)
Eurodollar Borrowings outstanding.

 

(c)           Notwithstanding any other provision of this Agreement, the
Borrower shall not be entitled to request, or to elect to convert or continue,
any Borrowing if the Interest Period requested with respect thereto would end
after the Maturity Date.

 

SECTION 2.03.  Requests for Borrowings.

 

(a)           To request a Borrowing, the Borrower shall notify Lender of such
request by telephone (x) in the case of a Eurodollar Borrowing, not later than
11:00 a.m., Houston, Texas time, three (3) Business Days before the date of the
proposed Borrowing and (y) in the case of an ABR Borrowing, not later than
11:00 a.m., Houston, Texas time, one (1) Business Day before the date of the
proposed Borrowing; provided that any such notice of an ABR Borrowing to finance
the reimbursement of an LC Disbursement as contemplated by Section 2.04(d) may
be given not later than 10:00 a.m., Houston, Texas time, on the date of the
proposed Borrowing.  Each such telephonic Borrowing Request shall be irrevocable
and shall be confirmed promptly by hand delivery or telecopy to Lender of a
written Borrowing Request in a form approved by Lender and signed by the
Borrower.  Each such telephonic and written Borrowing Request shall specify the
following information in compliance with Section 2.02:

 

18

--------------------------------------------------------------------------------


 

(i)            the aggregate amount of such Borrowing;

 

(ii)           the date of such Borrowing, which shall be a Business Day;

 

(iii)          whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

 

(iv)          in the case of a Eurodollar Borrowing, the initial Interest Period
to be applicable thereto, which shall be a period contemplated by the definition
of the term “Interest Period”; and

 

(v)           the location and number of the Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.05.

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration.

 

(b)           Notwithstanding the foregoing provisions for requesting a Loan,
Borrower and Lender may agree to implement an alternate arrangement with respect
to Loans pursuant to a daily (or other periodic) sweep arrangement and automatic
repayment of Loans, with such procedures and restrictions as Lender may from
time to time implement.

 

SECTION 2.04.  Letters of Credit.

 

(a)           General.  Subject to the terms and conditions set forth herein,
the Borrower may request the issuance of standby Letters of Credit for its own
account, in a form reasonably acceptable to Lender, at any time and from time to
time during the Revolving Availability Period.  In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Borrower to, or entered into by the Borrower with, Lender
relating to any Letter of Credit, the terms and conditions of this Agreement
shall control.

 

(b)           Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions.  To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by Lender) to Lender (at least
three (3) Business Days in advance of the requested date of issuance, amendment,
renewal or extension) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with Section 2.04(c)), the amount of such Letter of Credit, the
name and address of the beneficiary thereof and such other information as shall
be necessary to prepare, amend, renew or extend such Letter of Credit.  If
requested by Lender, the Borrower also shall submit a letter of credit
application on Lender’s standard form in connection with any request for a
Letter of Credit.  A Letter of Credit shall be issued, amended, renewed or
extended only if (and upon issuance, amendment, renewal or extension of each
Letter

 

19

--------------------------------------------------------------------------------


 

of Credit the Borrower shall be deemed to represent and warrant that), after
giving effect to such issuance, amendment, renewal or extension (i) the LC
Exposure shall not exceed $15,000,000 and (ii) the Revolving Exposure shall not
exceed the lesser of (x) the Commitment or (y) the then current Borrowing Base.

 

(c)           Expiration Date.  Each Letter of Credit shall expire at or prior
to the close of business on the earlier of (i) the date one year after the date
of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five (5) Business Days prior to the Maturity Date.

 

(d)           Reimbursement.  If Lender shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to Lender an amount equal to such LC Disbursement not later than
2:00 p.m., Houston, Texas time, on the date that such LC Disbursement is made,
if the Borrower shall have received notice of such LC Disbursement prior to
10:00 a.m., Houston, Texas time, on such date, or, if such notice has not been
received by the Borrower prior to such time on such date, then not later than
2:00 p.m., Houston, Texas time, on (i) the Business Day that the Borrower
receives such notice, if such notice is received prior to 10:00 a.m., Houston,
Texas time, on the day of receipt, or (ii) the Business Day immediately
following the day that the Borrower receives such notice, if such notice is not
received prior to such time on the day of receipt; provided that the Borrower
may, subject to the conditions to borrowing set forth herein, request in
accordance with this Agreement that such payment be financed with an ABR
Borrowing in an equivalent amount and, to the extent so financed, the Borrower’s
obligation to make such payment shall be discharged and replaced by the
resulting ABR Borrowing.

 

(e)           Obligations Absolute.  The Borrower’s obligation to reimburse LC
Disbursements as provided in Section 2.04(d) shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by Lender under a Letter of Credit against presentation
of a draft or other document that does not comply with the terms of such Letter
of Credit, or (iv) any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section, constitute a legal or equitable discharge of, or provide a right of
setoff against, the Borrower’s obligations hereunder.  Neither Lender nor any of
its Related Parties shall have any liability or responsibility by reason of or
in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of
Lender; provided that the foregoing shall not be construed to excuse Lender from
liability to the Borrower to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by the
Borrower to the extent permitted by applicable law) suffered by the Borrower
that are caused by Lender’s failure to exercise care when determining

 

20

--------------------------------------------------------------------------------


 

whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof.  The parties hereto expressly agree that, in the absence
of gross negligence or willful misconduct on the part of Lender (as finally
determined by a court of competent jurisdiction), Lender shall be deemed to have
exercised care in each such determination.  In furtherance of the foregoing and
without limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, Lender may, in its sole discretion, either
accept and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

 

(f)            Disbursement Procedures.  Lender shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit.  Lender shall promptly notify the Borrower by
telephone (confirmed by telecopy) of such demand for payment and whether Lender
has made or will make an LC Disbursement thereunder; provided that any failure
to give or delay in giving such notice shall not relieve the Borrower of its
obligation to reimburse Lender with respect to any such LC Disbursement.

 

(g)           Interim Interest.  If Lender shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Loans; provided that, if the Borrower
fails to reimburse such LC Disbursement when due pursuant to Section 2.04(d),
then the LC Disbursement shall bear interest for each day from and including the
date it should have been reimbursed pursuant to Section 2.04(d) to, but
excluding, the date that the Borrower reimburses such LC Disbursement at the
rate set forth in Section 2.12(c).

 

(h)           Cash Collateralization.  If any Event of Default shall occur and
be continuing, on the Business Day that the Borrower receives notice from Lender
demanding the deposit of cash collateral pursuant to this Section 2.04(h), the
Borrower shall deposit in an account with Lender, in the name of Lender, an
amount in cash equal to the LC Exposure as of such date plus any accrued and
unpaid interest thereon; provided that the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default described in clauses (g) or (h) of
Article VII.  The Borrower also shall deposit cash collateral pursuant to this
Section 2.04(h) as and to the extent required by Section 2.10(b).  Each such
deposit shall be held by Lender as collateral for the payment and performance of
the obligations of the Borrower under this Agreement.  Lender shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over such account.  Other than any interest earned on the investment of such
deposits, which investments shall be made at the option and sole discretion of
Lender and at the Borrower’s risk and expense, such deposits shall not bear
interest.  Interest or profits, if any, on such investments shall accumulate in
such account.  Moneys in such account shall be applied by Lender to reimburse
Lender for LC Disbursements for which it has not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrower for the LC Exposure at such time or, if the maturity
of the Loans has been accelerated, be applied to satisfy other obligations of
the

 

21

--------------------------------------------------------------------------------


 

Borrower under this Agreement.  If the Borrower is required to provide an amount
of cash collateral hereunder as a result of the occurrence of an Event of
Default, such amount (to the extent not applied as aforesaid) shall be returned
to the Borrower within three (3) Business Days after all Events of Default have
been cured or waived.  If the Borrower is required to provide an amount of cash
collateral hereunder pursuant to Section 2.10(b), such amount (to the extent not
applied as aforesaid) shall be returned to the Borrower as and to the extent
that, after giving effect to such return, the Borrower would remain in
compliance with Section 2.10(b) and no Default shall have occurred and be
continuing.

 

SECTION 2.05.  Funding of Borrowings.  Other than Loans used to pay
reimbursement obligations related to a LC Disbursement, Lender shall make each
Loan to be made by it hereunder on the proposed date thereof by crediting the
applicable amount to an account of the Borrower maintained with Lender in
Houston, Texas and designated by the Borrower in the applicable Borrowing
Request.

 

SECTION 2.06.  Interest Elections.

 

(a)           Each Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurodollar Borrowing, shall
have an initial Interest Period as specified in such Borrowing Request. 
Thereafter, the Borrower may elect to convert such Borrowing to a different Type
or to continue such Borrowing and, in the case of a Eurodollar Borrowing, may
elect Interest Periods therefor, all as provided in this Section.  The Borrower
may elect different options with respect to different portions of the affected
Borrowing, in which case the Loans comprising each such portion shall be
considered a separate Borrowing.

 

(b)           To make an election pursuant to this Section, the Borrower shall
notify Lender of such election by telephone by the time that a Borrowing Request
would be required under Section 2.03 if the Borrower were requesting a Borrowing
of the Type resulting from such election to be made on the effective date of
such election.  Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to
Lender of a written Interest Election Request in a form approved by Lender and
signed by the Borrower.

 

(c)           Each telephonic and written Interest Election Request shall
specify the following information:

 

(i)            the Borrowing to which such Interest Election Request applies
and, if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and
(iv) below shall be specified for each resulting Borrowing);

 

(ii)           the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

 

(iii)          whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and

 

22

--------------------------------------------------------------------------------


 

(iv)          if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d)           If the Borrower fails to deliver a timely Interest Election
Request with respect to a Eurodollar Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing.  Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and Lender notifies the Borrower in
writing that, as a result thereof, Lender will not permit additional Eurodollar
Borrowings, then, so long as an Event of Default is continuing (i) no
outstanding Borrowing may be converted to or continued as a Eurodollar Borrowing
and (ii) unless repaid, each Eurodollar Borrowing shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto.

 

SECTION 2.07.  Termination, Reduction and Increase of Commitment.

 

(a)           Unless previously terminated, the Commitment shall terminate on
the Maturity Date.  Upon full satisfaction of the Obligations, final termination
of all Letters of Credit and final termination of Lender’s obligations (if any)
to make any further advances under this Agreement, all rights under this
Agreement shall terminate, except for contingent indemnification obligations and
other provisions herein which by their terms expressly survive the termination
of this Agreement.

 

(b)           The Borrower may at any time terminate, or from time to time
reduce, the Commitment; provided that (i) each reduction of the Commitment shall
be in an amount that is an integral multiple of $1,000,000 and (ii) the Borrower
shall not terminate or reduce the Commitment if, after giving effect to any
concurrent prepayment of the Loans in accordance with Section 2.10, the
Revolving Exposure would exceed the lesser of (x) the Commitment or (y) the then
current Borrowing Base.

 

(c)           The Borrower shall notify Lender of any election to terminate or
reduce the Commitment under Section 2.07(b), at least three (3) Business Days
prior to the effective date of such termination or reduction, specifying such
election and the effective date thereof.  Each notice delivered by the Borrower
pursuant to this Section shall be irrevocable; provided that a notice of
termination of the Commitment delivered by the Borrower may state that such
notice is conditioned upon the effectiveness of other credit facilities, in
which case such notice may be revoked by the Borrower (by notice to Lender on or
prior to the specified effective date) if such condition is not satisfied.  Any
termination or reduction of the Commitment shall be permanent.

 

(d)           At any time prior to the expiration of the Revolving Availability
Period, and so long as no Default or Event of Default shall have occurred which
is continuing, the Borrower may submit to the Lender a written request for an
increase of the Commitment to an amount not exceeding $50,000,000 minus any
reductions in the Commitment pursuant to Section 2.07(b).  The consent of the
Lender shall be required for any increase of the Commitment (such

 

23

--------------------------------------------------------------------------------


 

consent to be given or denied in its sole and absolute discretion and subject to
such terms as it may then require).  The Lender shall be deemed to have denied
its consent to any such requested increase unless it shall agree to such
increase by written notice to the Borrower within thirty (30) days after having
received the Borrower’s written request for such increase.  The Borrower shall
execute and deliver such additional or replacement Notes and such other
documentation (including evidence of proper authorization) as may be reasonably
requested by the Lender in connection with any increase of the Commitment
pursuant to this Section.

 

SECTION 2.08.  Repayment of Loans; Evidence of Debt.

 

(a)           The Borrower hereby unconditionally promises to pay to Lender the
then unpaid aggregate principal amount of the Loans on the Maturity Date.

 

(b)           Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to Lender
resulting from each Loan, including the amounts of principal and interest
payable and paid to Lender from time to time hereunder.

 

(c)           Lender shall maintain accounts in which it shall record (i) the
amount of each Loan made hereunder and the Type thereof and the Interest Period
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Borrower to Lender hereunder and (iii) the
amount of any sum received by Lender.

 

(d)           Each repayment of a Borrowing shall be applied ratably to the
Loans included in the repaid Borrowing.

 

(e)           The entries made in the accounts maintained pursuant to Sections
2.08(b) or 2.08(c) shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of Lender to
maintain such accounts or any error therein shall not in any manner affect the
obligation of the Borrower to repay the Loans in accordance with the terms of
this Agreement.

 

SECTION 2.09.  Intentionally Left Blank.

 

SECTION 2.10.  Prepayment of Loans.

 

(a)           The Borrower shall have the right at any time and from time to
time to prepay any Borrowing in whole or in part, subject to the requirements of
this Section.

 

(b)           In the event and on such occasion that the sum of the Revolving
Exposure exceeds the lesser of (x) the Commitment or (y) the then current
Borrowing Base, the Borrower shall prepay Borrowings (or, if no such Borrowings
are outstanding, deposit cash collateral in an account with Lender pursuant to
Section 2.04(h)) in an aggregate amount equal to such excess.

 

(c)           The Borrower shall notify Lender by telephone (confirmed by
telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 11:00 a.m., Houston, Texas time, three
(3) Business Days before the date of prepayment or (ii) in the case of
prepayment of an ABR Borrowing, not later than 11:00 a.m., Houston, Texas time,
one (1) Business Day before the date of prepayment.  Each such notice shall be
irrevocable and

 

24

--------------------------------------------------------------------------------


 

shall specify the prepayment date, the principal amount of each Borrowing or
portion thereof to be prepaid and, in the case of a mandatory prepayment, a
reasonably detailed calculation of the amount of such prepayment; provided that,
if a notice of optional prepayment is given in connection with a conditional
notice of termination of the Commitment as contemplated by Section 2.07, then
such notice of prepayment may be revoked if such notice of termination is
revoked in accordance with Section 2.07.  Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02, except as
necessary to apply fully the required amount of a mandatory prepayment.

 

(d)           All Swap Agreements and agreements governing Banking Services
between Borrower and Lender (or any Affiliate of Lender) are independent
agreements governed by the written provisions of said Swap Agreements and said
agreements governing Banking Services, which will remain in full force and
effect, unaffected by any repayment, prepayment, acceleration, reduction,
increase or change in the terms of the Obligations, except as otherwise
expressly provided in said Swap Agreements and said agreements governing Banking
Services, and any payoff statement relating to the Obligations shall not apply
to said Swap Agreements or agreements governing Banking Services except as
otherwise expressly provided in such payoff statement.

 

SECTION 2.11.  Fees.

 

(a)           The Borrower agrees to pay to Lender a commitment fee, which shall
accrue at the Applicable Rate on the average daily unused amount of the
Commitment during the period from and including the date hereof to but excluding
the date on which the Commitment terminates.  Accrued commitment fees shall be
payable in arrears on the last day of May, August, November and February of each
year and on the date on which the Commitment terminates, commencing on the first
such date to occur after the date hereof.  All commitment fees shall be computed
on the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).  For purposes
of computing such commitment fees, the Commitment shall be deemed to be used to
the extent of the outstanding Loans and LC Exposure.

 

(b)           The Borrower agrees to pay to Lender a letter of credit fee with
respect to each Letter of Credit, which shall accrue at the rate of 1.75% per
annum on the average daily amount of the LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) during the period from
and including the Effective Date to but excluding the later of the date on which
the Commitment terminates and the date on which Lender ceases to have any LC
Exposure (provided, however, that in no event shall such letter of credit fees
for any single Letter of Credit be less than $500 per annum), as well as
Lender’s standard fees with respect to the amendment, renewal or extension of
any Letter of Credit or processing of drawings thereunder.  Letter of credit
fees accrued through and including the last day of March, June, September and
December of each year shall be payable on the third Business Day following such
last day, commencing on the first such date to occur after the Effective Date;
provided that all such fees shall be payable on the date on which the Commitment
terminates and any such fees accruing after the date on which the Commitment
terminates shall be payable on demand.  Any other fees payable to Lender
pursuant to this Section 2.11(b) shall be payable within 10 days after demand. 
All letter of credit fees shall be computed on the basis of a year of 360 days
and

 

25

--------------------------------------------------------------------------------


 

shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).

 

(c)           All fees payable hereunder shall be paid to Lender on the dates
due, in immediately available funds.

 

SECTION 2.12.  Interest.

 

(a)           The Loans comprising each ABR Borrowing shall bear interest at the
lesser of (i) the Alternate Base Rate plus the Applicable Rate or (ii) the
Ceiling Rate.

 

(b)           The Loans comprising each Eurodollar Borrowing shall bear interest
at the lesser of (i) the Adjusted LIBO Rate for the Interest Period in effect
for such Borrowing plus the Applicable Rate or (ii) the Ceiling Rate.

 

(c)           Notwithstanding the foregoing, if any Event of Default has
occurred which is continuing, the entire unpaid principal balance of the Loans
shall bear interest, after as well as before judgment, at a rate per annum equal
to the lesser of (i) the Ceiling Rate or (ii) in the case of overdue principal
of any Loan, 5% plus the rate otherwise applicable to such Loan as provided in
the preceding paragraphs of this Section or in the case of any other amount, 5%
plus the rate applicable to ABR Loans as provided in Section 2.12(a).

 

(d)           Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Loans, upon termination
of the Commitment; provided that (i) interest accrued pursuant to
Section 2.12(c) shall be payable on demand, (ii) in the event of any repayment
or prepayment of any Loan (other than a prepayment of an ABR Loan prior to the
end of the Revolving Availability Period), accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any Eurodollar Loan prior
to the end of the current Interest Period therefor, accrued interest on such
Loan shall be payable on the effective date of such conversion.

 

(e)           All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).  The applicable Alternate Base Rate or
Adjusted LIBO Rate shall be determined by Lender, and such determination shall
be binding, absent demonstrable error.

 

SECTION 2.13.  Alternate Rate of Interest.  If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

 

(a)           Lender reasonably determines (which determination shall be
binding, absent demonstrable error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for such Interest Period; or

 

26

--------------------------------------------------------------------------------


 

(b)           Lender reasonably determines (which determination shall be
binding, absent demonstrable error) that the Adjusted LIBO Rate for such
Interest Period will not adequately and fairly reflect the cost to Lender of
making or maintaining its Loan included in such Borrowing for such Interest
Period;

 

then Lender shall give notice thereof to the Borrower by telephone or telecopy
as promptly as practicable thereafter and, until Lender notifies the Borrower
that the circumstances giving rise to such notice no longer exist, (i) any
Interest Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing; provided that if the circumstances
giving rise to such notice affect only one Type of Borrowings, then the other
Type of Borrowings shall be permitted.

 

SECTION 2.14.  Increased Costs.

 

(a)           If any Change in Law shall:

 

(i)            impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate); or

 

(ii)           impose on Lender or the London interbank market any other
condition affecting this Agreement or Eurodollar Loans made by Lender or any
Letter of Credit; or

 

(iii)          subject Lender to any Taxes on its loans, loan principal, letters
of credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto (other than (A) Indemnified Taxes
and (B) Excluded Taxes);

 

and the result of any of the foregoing shall be to increase the cost to Lender
of making or maintaining any Eurodollar Loan (or of maintaining its obligation
to make any such Loan) or to increase the cost to Lender of issuing or
maintaining any Letter of Credit or to reduce the amount of any sum received or
receivable by Lender hereunder (whether of principal, interest or otherwise),
then the Borrower will pay to Lender such additional amount or amounts as will
compensate Lender for such additional costs incurred or reduction suffered.

 

(b)           If Lender determines that any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on
Lender’s capital or on the capital of Lender’s holding company, if any, as a
consequence of this Agreement or the Loans made by Lender or the Letters of
Credit issued by Lender, to a level below that which Lender or Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration Lender’s policies and the policies of Lender’s holding company
with respect to capital adequacy), then from time to time the Borrower will pay
to Lender such additional amount or amounts as will compensate Lender or
Lender’s holding company for any such reduction suffered.

 

(c)           A certificate of Lender setting forth the amount or amounts
necessary to compensate Lender or its holding company, as the case may be, as
specified in Section 2.14(a) or

 

27

--------------------------------------------------------------------------------


 

2.14(b) shall be delivered to the Borrower, demonstrating in reasonable detail
the calculation of the amounts, and shall be binding, absent demonstrable
error.  Unless the Borrower alleges such demonstrable error in writing (with
supporting detail), the Borrower shall pay Lender the amount shown as due on any
such certificate within 10 days after receipt thereof.

 

(d)           Failure or delay on the part of Lender to demand compensation
pursuant to this Section shall not constitute a waiver of Lender’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate Lender pursuant to this Section for any increased costs or reductions
incurred more than 90 days prior to the date that Lender notifies the Borrower
of the Change in Law giving rise to such increased costs or reductions and of
Lender’s intention to claim compensation therefor; provided further that, if the
Change in Law giving rise to such increased costs or reductions is retroactive
and if Lender notifies the Borrower of such Change of Law within 90 days after
the adoption, enactment or similar act with respect to such Change of Law, then
the 90-day period referred to above shall be extended to include the period from
the effective date of such Change of Law to the date of such notice.

 

SECTION 2.15.  Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Loan on the date specified in any notice delivered pursuant
hereto, or (d) the assignment of any Eurodollar Loan other than on the last day
of the Interest Period applicable thereto as a result of a request by the
Borrower pursuant to Section 2.18, then, in any such event, the Borrower shall
compensate Lender for the loss, cost and expense directly caused by such event. 
Such loss, cost or expense to Lender shall be deemed to include an amount equal
to the excess, if any, of (i) the amount of interest which would have accrued on
the principal amount of such Loan had such event not occurred, at the Adjusted
LIBO Rate that would have been applicable to such Loan, for the period from the
date of such event to the last day of the then current Interest Period therefor
(or, in the case of a failure to borrow, convert or continue, for the period
that would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which Lender would bid were it to bid, at the commencement of such
period, for dollar deposits of a comparable amount and period from other banks
in the Eurodollar market.  A certificate of Lender setting forth any amount or
amounts that Lender is entitled to receive pursuant to this Section,
demonstrating in reasonable detail the calculation of the amounts, shall be
delivered to the Borrower and shall be binding, absent demonstrable error. 
Unless the Borrower alleges such demonstrable error in writing (with supporting
detail), the Borrower shall pay Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.

 

SECTION 2.16.  Taxes.

 

(a)           Any and all payments by or on account of any obligation of the
Borrower hereunder or under any other Loan Document shall be made free and clear
of and without deduction for any Indemnified Taxes or Other Taxes; provided that
if the Borrower shall be required to deduct any Indemnified Taxes or Other Taxes
from such payments, then (i) the sum payable shall be increased as necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section) Lender receives an amount equal to
the sum it would have received had no such deductions been made, (ii) the
Borrower

 

28

--------------------------------------------------------------------------------


 

shall make such deductions and (iii) the Borrower shall pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law.

 

(b)           In addition, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

 

(c)           The Borrower shall indemnify Lender, within 10 days after written
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
paid by Lender on or with respect to any payment by or on account of any
obligation of the Borrower hereunder or under any other Loan Document (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority.  A certificate as to the amount of such
payment or liability delivered to the Borrower by Lender, demonstrating in
reasonable detail the calculation of the amounts, shall be binding, absent
demonstrable error.

 

(d)           As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrower to a Governmental Authority, the Borrower shall
deliver to Lender the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of the return reporting
such payment or other evidence of such payment reasonably satisfactory to
Lender.

 

(e)           Lender, if requested by the Borrower, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower as will enable the Borrower to determine whether or not Lender is
subject to backup withholding or information reporting requirements.

 

(f)            If Lender receives a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section, it shall pay to
the Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section
with respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of Lender and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund),
provided that the Borrower, upon the request of Lender, agrees to repay the
amount paid over to the Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to Lender in the event Lender is
required to repay such refund to such Governmental Authority.  This subsection
shall not be construed to require Lender to make available its tax returns (or
any other information relating to its taxes that it deems confidential) to the
Borrower or any other Person.

 

SECTION 2.17.  Payments Generally.

 

(a)           The Borrower shall make each payment required to be made by it
hereunder or under any other Loan Document (whether of principal, interest, fees
or reimbursement of LC Disbursements, or of amounts payable under Sections 2.14,
2.15 or 2.16, or otherwise) prior to the time expressly required hereunder or
under such other Loan Document for such payment (or, if no such time is
expressly required, prior to 2:00 p.m., Houston, Texas time), on the date when

 

29

--------------------------------------------------------------------------------


 

due, in immediately available funds, without set off, deduction or
counterclaim.  Any amounts received after such time on any date may, in the
discretion of Lender, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made to Lender at its offices at 1000 Louisiana St., 3rd Floor,
Houston, Texas 77002.  If any payment under any Loan Document shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.  All
payments under each Loan Document shall be made in dollars.

 

(b)           If at any time insufficient funds are received by and available to
Lender to pay fully all amounts of principal, unreimbursed LC Disbursements,
interest and fees and other Obligations then due hereunder, such funds shall be
applied (i) first, towards payment of interest and fees then due hereunder and
(ii) second, towards payment of principal and unreimbursed LC Disbursements and
other Obligations then due hereunder.

 

SECTION 2.18.  Mitigation Obligations.  If Lender requests compensation under
Section 2.14, or if the Borrower is required to pay any additional amount to
Lender or any Governmental Authority for the account of Lender pursuant to
Section 2.16, then Lender shall use reasonable efforts to designate a different
lending office for funding or booking Loans hereunder or to assign its rights
and obligations hereunder to another of its offices, branches or Affiliates, if,
in the reasonable judgment of Lender, such designation or assignment (i) would
eliminate or reduce the net amounts (after costs and fees) payable pursuant to
Sections 2.14 or 2.16, as the case may be, in the future and (ii) would not
subject Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to Lender.  The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by Lender in connection with any such designation or
assignment.

 

ARTICLE III
Representations and Warranties

 

The Borrower represents and warrants to Lender that:

 

SECTION 3.01.  Organization; Powers.  Each of the Loan Parties is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so would
not reasonably be expected to result in a Material Adverse Effect, is qualified
to do business in, and is in good standing in, every jurisdiction where such
qualification is required.

 

SECTION 3.02.  Authorization; Enforceability.  The Transactions to be entered
into by each Loan Party are within such Loan Party’s powers and have been duly
authorized by all necessary action.  This Agreement has been duly executed and
delivered by the Borrower and constitutes, and each other Loan Document to which
any Loan Party is to be a party, when executed and delivered by such Loan Party,
will constitute, a legal, valid and binding obligation of the Borrower or such
Loan Party (as the case may be), enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

 

30

--------------------------------------------------------------------------------


 

SECTION 3.03.  Governmental Approvals; No Conflicts.  The Transactions (a) do
not require any material consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except such as have been
obtained or made and are in full force and effect and except filings necessary
to perfect Liens created under the Loan Documents and filings to satisfy the
requirements of the Securities Act of 1934, as amended, (b) will not violate any
applicable law or regulation or the charter, by-laws or other organizational
documents of the Borrower or any other applicable Loan Party or any order of any
Governmental Authority, (c) will not violate or result in a default under any
material indenture, agreement or other instrument binding upon any Loan Party or
their assets, or give rise to a right thereunder to require any payment to be
made by any Loan Party, and (d) will not result in the creation or imposition of
any Lien on any asset of any Loan Party, except Liens created under the Loan
Documents.

 

SECTION 3.04.  Financial Condition.  The Borrower has heretofore furnished to
Lender consolidated balance sheet and statements of income, equity and cash
flows for the Loan Parties (1) as of and for the fiscal year ended December 31,
2010 (audited) and (2) as of and for the fiscal quarter and the portion of the
fiscal year ended December 31, 2011 (certified by a Financial Officer).  Such
financial statements present fairly, in all material respects, the financial
position and results of operations and cash flows of Borrower and its
Subsidiaries as of such dates and for such periods in accordance with GAAP,
subject to year-end audit adjustments and the absence of footnotes in the case
of the statements referred to in clause (2) above. Since December 31, 2010,
there has been no material adverse change in the business, assets, operations,
prospects or condition, financial or otherwise, of Borrower and its
Subsidiaries, taken as a whole.  Except as set forth on Schedule 6.01, after
giving effect to the Transactions, none of Borrower or any of its Subsidiaries
has, as of the Effective Date, any material contingent liabilities or unrealized
losses.

 

SECTION 3.05.  Properties.

 

(a)           The Borrower and each other Loan Party has good title to, or valid
leasehold interests in, all of its real and personal property material to its
business, except for minor defects in title that do not interfere with its
ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes.

 

(b)           The Borrower and each other Loan Party owns, or is licensed to
use, all trademarks, tradenames, copyrights, patents and other intellectual
property material to its business, and the use thereof by the Borrower and each
other Loan Party does not infringe upon the rights of any other Person, except
for any such infringements that could not reasonably be expected to result in a
Material Adverse Effect.

 

SECTION 3.06.  Litigation and Environmental Matters.

 

(a)           There are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of the
Borrower, threatened against or affecting any Loan Party (i) as to which there
is a reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected to result in a Material Adverse Effect
or (ii) that involve any of the Loan Documents or the Transactions.

 

31

--------------------------------------------------------------------------------


 

(b)           Except with respect to any other matters that could not reasonably
be expected to result in a Material Adverse Effect, neither the Borrower nor any
other Loan Party (i) has failed to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law, (ii) has become subject to any Environmental
Liability, (iii) has received notice of any claim with respect to any
Environmental Liability or (iv) knows of any basis for any Environmental
Liability.

 

SECTION 3.07.  Compliance with Laws and Agreements.  The Borrower and each other
Loan Party is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so could not reasonably be expected to result in a Material
Adverse Effect.  No Default has occurred and is continuing.  Without limiting
the foregoing, Borrower represents and warrants that (i) Borrower has ensured
that no Person who owns a controlling interest in a Loan Party or otherwise
controls a Loan Party and no executive officer or director of Borrower is (x)
listed on the Specially Designated Nationals and Blocked Person List maintained
by the Office of Foreign Assets Control (“OFAC”), Department of the Treasury, or
any other similar lists maintained by OFAC pursuant to any authorizing statute,
executive order or regulation, or (y) a Person designated under Section 1(b),
(c) or (d) of Executive Order No. 13224 (September 23, 2001), any related
enabling legislation or any other similar executive orders; and (ii) each Loan
Party is in compliance with all applicable Bank Secrecy Act and anti-money
laundering laws and regulations and is in compliance, in all material respects,
with the Patriot Act.

 

SECTION 3.08.  Investment Company Status.  Neither the Borrower nor any other
Loan Party is an “investment company” as defined in the Investment Company Act
of 1940.

 

SECTION 3.09.  Taxes.  The Borrower and each other Loan Party has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such other Loan Party, as applicable,
has set aside on its books adequate reserves or (b) to the extent that the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect.

 

SECTION 3.10.  ERISA.  No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.  The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of such Plan, and the present value of all
accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed the fair market value of the assets of all such
underfunded Plans, in each of such cases so as to cause a Material Adverse
Effect.

 

SECTION 3.11.  Disclosure.  The Borrower has disclosed to Lender all agreements,
instruments and corporate or other restrictions to which any Loan Party is
subject, and all other matters known to any of them, that could reasonably be
expected to result in a Material Adverse

 

32

--------------------------------------------------------------------------------


 

Effect.  None of the reports, financial statements, certificates or other
information furnished by or on behalf of any Loan Party to Lender in connection
with the negotiation of this Agreement or any other Loan Document or delivered
hereunder or thereunder (as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, taken as a whole, in the
light of the circumstances under which they were made, not misleading; provided,
however, that with respect to projected financial information, the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time.

 

SECTION 3.12.  Subsidiaries.  Borrower has no Subsidiaries other than as set
forth on Schedule 3.12 hereto.  All of the Equity Interests in and to each
Subsidiary are owned as described on Schedule 3.12 hereto.  Borrower has no
Foreign Subsidiaries other than as described on Schedule 3.12.

 

SECTION 3.13.  Insurance.  As of the Effective Date, all premiums due in respect
of all insurance maintained by the Borrower and each other Loan Party have been
paid.

 

SECTION 3.14.  Labor Matters.  As of the Effective Date, there are no strikes,
lockouts or slowdowns against any Loan Party pending or, to the knowledge of the
Borrower, threatened.  The hours worked by and payments made to employees of the
Borrower and the other Loan Parties have not been in violation of the Fair Labor
Standards Act or any other applicable Federal, state, local or foreign law
dealing with such matters.  All payments due from any Loan Party, or for which
any claim may be made against any Loan Party, on account of wages and employee
health and welfare insurance and other benefits, have been paid or accrued as a
liability on the books of the Borrower or such other Loan Party.  The
consummation of the Transactions will not give rise to any right of termination
or right of renegotiation on the part of any union under any collective
bargaining agreement to which any Loan Party is bound.

 

SECTION 3.15.  Solvency.  Immediately after the consummation of the Transactions
to occur on the Effective Date and immediately following the making of each Loan
and after giving effect to the application of the proceeds of such Loans, (a)
the fair value of the assets of each Loan Party, at a fair valuation, will
exceed its debts and liabilities, subordinated, contingent or otherwise; (b) the
present fair saleable value of the property of each Loan Party will be greater
than the amount that will be required to pay the probable liability of its debts
and other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured; (c) each Loan Party will be able
to pay its debts and liabilities, subordinated, contingent or otherwise, as such
debts and liabilities become absolute and matured; and (d) each Loan Party will
not have unreasonably small capital with which to conduct the business in which
it is engaged as such business is now conducted and is proposed to be conducted
following the Effective Date.

 

SECTION 3.16.  Material Property Subject to Security Documents.  The Collateral
constitutes all of the real and material personal property owned by Borrower or
any of its Subsidiaries (other than Excluded Assets).

 

SECTION 3.17.  Property of Foreign Subsidiaries.  The aggregate value (based on
the greater of book or market value) of the total assets owned by Foreign
Subsidiaries of Borrower

 

33

--------------------------------------------------------------------------------


 

as of the Effective Date is no greater than 20% of the aggregate value (based on
the greater of book or market value) of the total assets owned by Borrower and
all of its Subsidiaries.

 

ARTICLE IV
Conditions

 

SECTION 4.01.  Effective Date.  The obligations of Lender to make Loans and to
issue Letters of Credit hereunder shall not become effective until the date on
which each of the following conditions is satisfied (or waived):

 

(a)           Lender (or its counsel) shall have received from each party hereto
either (i) counterparts of this Agreement signed on behalf of such party or
(ii) written evidence satisfactory to Lender (which may include telecopy
transmission of a signed signature page of this Agreement) that such party has
signed counterparts of this Agreement.

 

(b)           Lender (or its counsel) shall have received from Borrower an
original of each Note signed on behalf of Borrower.

 

(c)           Lender (or its counsel) shall have received from Borrower and from
each other party to the Loan Documents (other than the Notes) either
(i) counterparts of each applicable Loan Document signed on behalf of such party
or (ii) written evidence satisfactory to Lender (which may include telecopy
transmission of a signed signature page of the applicable Loan Document) that
such party has signed counterparts of such Loan Document.

 

(d)           Lender shall have received the written opinion (addressed to
Lender and dated the Effective Date) of Jackson Walker L.L.P., counsel for the
Borrower and the other Loan Parties (exclusive of any Subsidiaries that are not
formed in the States of Texas or Delaware), in form and substance reasonably
satisfactory to Lender and its counsel, covering such other matters relating to
the Loan Parties, the Loan Documents or the Transactions as Lender shall
reasonably request.

 

(e)           Lender shall have received such documents and certificates as
Lender or its counsel may reasonably request relating to the organization,
existence and good standing of each Loan Party, the authorization of the
Transactions and any other legal matters relating to the Loan Parties, the Loan
Documents or the Transactions, all in form and substance satisfactory to Lender
and its counsel.

 

(f)            Lender shall have received a certificate, dated the Effective
Date and signed by an appropriate officer or other responsible party acceptable
to Lender on behalf of Borrower, confirming compliance with the conditions set
forth in Sections 4.02(a) and 4.02(b).

 

(g)           Lender shall have received all fees and other amounts due and
payable on or prior to the Effective Date, including, to the extent invoiced,
reimbursement or payment of all out of pocket expenses (including reasonable
fees, charges and disbursements of counsel) required to be reimbursed or paid by
any Loan Party hereunder or under any other Loan Document.

 

(h)           Lender shall have received each of the following:

 

34

--------------------------------------------------------------------------------


 

(i)            to the extent applicable, certificates representing all of the
outstanding Equity Interests in each Subsidiary of a Loan Party as of the
Effective Date (other than Equity Interests included in the Excluded Assets) and
powers of attorney, endorsed in blank, with respect to such certificates;

 

(ii)           all documents and instruments, including Uniform Commercial Code
financing statements, required by law or reasonably requested by Lender to be
filed, registered or recorded to create or perfect the Liens intended to be
created under the Security Documents;

 

(iii)          to the extent required by Lender, agreements whereby (x) each
warehouseman, bailee, agent or processor having possession of any Inventory of
any Loan Party and which is an Affiliate of the Borrower has subordinated any
Lien such warehouseman, bailee, agent or processor may claim therein and agreed
to hold all such Inventory for Lender’s account subject to Lender’s instruction
and (y) each landlord in respect of any space leased by Borrower or any of its
Subsidiaries and which is an Affiliate of the Borrower has subordinated any Lien
such landlord may claim in any property of Borrower or any of its Subsidiaries;
and

 

(iv)          the results of a search of the Uniform Commercial Code (or
equivalent) filings made with respect to the Loan Parties in such jurisdictions
as Lender may require and copies of the financing statements (or similar
documents) disclosed by such search and evidence reasonably satisfactory to
Lender that the Liens indicated by such financing statements (or similar
documents) are permitted by Section 6.02 or have been released; and

 

(i)            Lender shall have received evidence that the insurance required
by Section 5.07 and the Security Documents is in effect.

 

(j)            Lender shall have received a Borrowing Base Certificate as of the
last day of the calendar month most recently ended prior to the Effective Date.

 

(k)           Lender shall have received evidence satisfactory to Lender that
the Borrower and each other Loan Party shall have been released from all
liabilities and obligations in respect of Indebtedness (other than the
Obligations and other than liabilities and obligations expressly permitted under
Section 6.01 hereof, or as to which the proceeds of the Loans made concurrently
herewith will be used to payoff such Obligations in full).

 

SECTION 4.02.  Each Credit Event.  The obligation of Lender to make a Loan on
the occasion of any Borrowing and to issue, amend, renew or extend any Letter of
Credit, is subject to receipt of the request therefor in accordance herewith and
to the satisfaction of the following conditions:

 

(a)           The representations and warranties of each Loan Party set forth in
the Loan Documents shall be true and correct on and as of the date of such
Borrowing or the date of issuance, amendment, renewal or extension of such
Letter of Credit, as applicable.

 

35

--------------------------------------------------------------------------------


 

(b)           At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default shall have occurred and be continuing and
there shall have occurred no event which would be reasonably likely to have a
Material Adverse Effect.

 

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in this Section.

 

ARTICLE V
Affirmative Covenants

 

Until the Commitment has expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
Lender that:

 

SECTION 5.01.  Financial Statements and Other Information.  The Borrower will
furnish to Lender:

 

(a)           within 120 days after the end of each fiscal year of the Borrower,
the audited consolidated balance sheet and related statements of operations,
shareholders’ equity and cash flows for the Borrower as of the end of and for
such year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by independent public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Borrower and its Subsidiaries on a consolidated basis in accordance with
GAAP consistently applied;

 

(b)           within 45 days after the end of each fiscal quarter of each fiscal
year of the Borrower, the consolidated balance sheet and related statements of
operations, shareholders’ equity and cash flows for the Borrower as of the end
of and for such fiscal quarter and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by one of its Financial Officers as
presenting fairly in all material respects the financial condition and results
of operations of the Borrower and its Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes;

 

(c)           concurrently with any delivery of financial statements under
clauses (a) or (b) above, a certificate of a Financial Officer, in the form of
Exhibit B hereto, (i) certifying as to whether a Default has occurred and, if a
Default has occurred, specifying the details thereof and any action taken or
proposed to be taken with respect thereto, (ii) setting forth reasonably
detailed calculations demonstrating compliance with Sections 5.13, 6.13 and 6.14
and (iii) stating whether any change in GAAP or in the application thereof has
occurred since the Effective Date and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate;

 

36

--------------------------------------------------------------------------------


 

(d)           within sixty (60) days after the commencement of each fiscal year
of the Borrower, a detailed consolidated budget for such fiscal year (including
a projected consolidated balance sheet and related statements of projected
operations and cash flow as of the end of and for such fiscal year and setting
forth the assumptions used for purposes of preparing such budget, together with
an analysis of current and projected market share and market conditions
information) and, promptly when available, any significant revisions of such
budget;

 

(e)           within 30 days after the end of each calendar month (if the
average daily outstanding Loans during such calendar month exceeds 50% of the
Commitment) or each calendar quarter (if the average daily outstanding Loans
during such calendar quarter is less than 50% of the Commitment), (i) a
Borrowing Base Certificate as of the last day of such calendar month or quarter,
as the case may be,, together with such supporting information as Lender may
reasonably request, (ii) a listing and aging of the Accounts of each Loan Party
which has executed a Security Agreement covering its Accounts as of the end of
such calendar month or quarter, as the case may be, prepared in reasonable
detail and containing such information as Lender may request, and (iii) a
summary of the Inventory of each Loan Party which has executed a Security
Agreement covering its Inventory as of the end of such calendar month or
quarter, as the case may be, prepared in reasonable detail and containing such
other information as Lender may request; and

 

(f)            promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of any Loan
Party, or compliance with the terms of any Loan Document, as Lender may
reasonably request.

 

SECTION 5.02.  Notices of Material Events.  The Borrower will furnish to Lender
prompt written notice of the following:

 

(a)           the occurrence of any Default;

 

(b)           the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting any Loan
Party or any Affiliate thereof that, if adversely determined, could reasonably
be expected to result in a Material Adverse Effect;

 

(c)           any other development that results in, or would reasonably be
expected to result in, a Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

 

SECTION 5.03.  Information Regarding Loan Parties.

 

(a)           The Borrower will furnish to Lender prompt written notice of any
change (i) in any Loan Party’s jurisdiction of organization, corporate name or
in any trade name used to identify it in the conduct of its business or in the
ownership of its properties, (ii) in the location of any Loan Party’s chief
executive office, its principal place of business, any office in which it

 

37

--------------------------------------------------------------------------------


 

maintains books or records relating to Collateral owned by it or any office or
facility at which Collateral owned by it is located (including the establishment
of any such new office or facility), (iii) in any Loan Party’s identity or
corporate structure or (iv) in any Loan Party’s Federal Taxpayer Identification
Number.  The Borrower agrees not to effect or permit any change referred to in
the preceding sentence unless all filings have been made under the Uniform
Commercial Code or otherwise that are required in order for Lender to continue
at all times following such change to have a valid, legal and perfected security
interest in all the Collateral.  The Borrower also agrees promptly to notify
Lender if any material portion of the Collateral is damaged or destroyed.

 

(b)           After the Effective Date, Borrower will notify Lender in writing
promptly upon Borrower’s or of its Subsidiaries’ acquisition or ownership of any
personal property (other than Excluded Assets) not already covered by the
Security Documents (such acquisition or ownership being herein called an
“Additional Collateral Event” and the property so acquired or owned being herein
called “Additional Collateral”).  As soon as practicable and in any event within
thirty (30) days after an Additional Collateral Event, Borrower shall
(a) execute and deliver or cause to be executed and delivered Security
Documents, in form and substance satisfactory to Lender, in favor of Lender and
duly executed by Borrower or the applicable Subsidiary, covering and affecting
and granting a first-priority Lien upon the applicable Additional Collateral,
and such other documents (including, without limitation, all items required by
Lender in connection with the Security Documents executed prior to the initial
Loans being made hereunder, such as surveys, environmental assessments,
certificates, legal opinions, all in form and substance satisfactory to Lender)
as may be required by Lender in connection with the execution and delivery of
such Security Documents and (b) deliver or cause to be delivered by Subsidiaries
of the Borrower such other documents or certificates consistent with the terms
of this Agreement and relating to the transactions contemplated hereby as Lender
may reasonably request.

 

SECTION 5.04.  Existence; Conduct of Business.  The Borrower will, and will
cause each other Loan Party to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges, franchises, patents, copyrights,
trademarks and trade names material to the conduct of its business; provided
that the foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.03.

 

SECTION 5.05.  Payment of Obligations.  The Borrower will, and will cause each
other Loan Party to, pay its Indebtedness and other obligations, including
liabilities for Taxes, before the same shall become delinquent or in default,
except where (a) the validity or amount thereof is being contested in good faith
by appropriate proceedings, (b) the Borrower or such other Loan Party has set
aside on its books adequate reserves with respect thereto in accordance with
GAAP, (c) such contest effectively suspends collection of the contested
obligation and the enforcement of any Lien securing such obligation and (d) the
failure to make payment pending such contest would not reasonably be expected to
result in a Material Adverse Effect.

 

SECTION 5.06.  Maintenance of Properties.  The Borrower will, and will cause
each other Loan Party to, keep and maintain all property material to the conduct
of its business in good working order and condition, ordinary wear and tear
excepted.

 

38

--------------------------------------------------------------------------------


 

SECTION 5.07.  Insurance.  The Borrower will, and will cause each other Loan
Party to, maintain, with financially sound and reputable insurance companies
(a) insurance in such amounts (with no greater risk retention) and against such
risks as are customarily maintained by companies of established repute engaged
in the same or similar businesses operating in the same or similar locations and
(b) all insurance required to be maintained pursuant to the Security Documents. 
The Borrower will furnish to Lender, upon request, information in reasonable
detail as to the insurance so maintained.

 

SECTION 5.08.  Casualty and Condemnation.  The Borrower (a) will furnish to
Lender prompt written notice of any casualty or other insured damage to any
material portion of the Collateral or the commencement of any action or
proceeding for the taking of any Collateral or any part thereof or interest
therein under power of eminent domain or by condemnation or similar proceeding
and (b) will ensure that the Net Proceeds of any such event (whether in the form
of insurance proceeds, condemnation awards or otherwise) are collected and
applied in accordance with the applicable provisions of this Agreement.

 

SECTION 5.09.  Books and Records; Inspection and Audit Rights.

 

(a)           The Borrower will, and will cause each other Loan Party to, keep
proper books of record and account in which full, true and correct entries are
made of all dealings and transactions in relation to its business and
activities.  The Borrower will, and will cause each other Loan Party to, permit
any representatives designated by Lender, upon reasonable prior notice, to visit
and inspect its properties, to examine and make extracts from its books and
records, and to discuss its affairs, finances and condition with its officers
and independent accountants, all at such reasonable times and as often as
reasonably requested.

 

(b)           The Borrower will, and will cause each other Loan Party to, permit
any representatives designated by Lender (including any consultants,
accountants, lawyers and appraisers retained by Lender) to conduct evaluations
and appraisals of the Borrower’s computation of the Borrowing Base and the
assets included in the Borrowing Base, all at such reasonable times and as often
as reasonably requested.  The Borrower shall pay the reasonable fees and
expenses of any representatives retained by Lender to conduct any such
evaluation or appraisal; but the Borrower shall not be required to pay such fees
and expenses for more than one such evaluation or appraisal during any calendar
year unless an Event of Default has occurred and is continuing.  The Borrower
also agrees to modify or adjust the computation of the Borrowing Base (which may
include maintaining additional reserves or modifying the eligibility criteria
for the components of the Borrowing Base) to the extent required by Lender as a
result of any such evaluation or appraisal.

 

SECTION 5.10.  Compliance with Laws.  The Borrower will, and will cause each
other Loan Party to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so would not reasonably be expected to result in a Material
Adverse Effect.

 

SECTION 5.11.  Use of Proceeds and Letters of Credit.  The Letters of Credit and
the proceeds of the Loans will be used only for general working capital
purposes, which may include refinancing existing Indebtedness.  No part of the
proceeds of any Loan will be used, whether

 

39

--------------------------------------------------------------------------------


 

directly or indirectly, for any purpose that entails a violation of any of the
Regulations of the Board, including Regulations U and X.

 

SECTION 5.12.  Further Assurances.  The Borrower will, and will cause each other
Loan Party to, execute any and all further documents, financing statements,
agreements and instruments, and take all such further actions (including the
filing and recording of financing statements, fixture filings, mortgages, deeds
of trust and other documents), which may be required under any applicable law,
or which Lender may reasonably request, to effectuate the transactions
contemplated by the Loan Documents or to grant, preserve, protect or perfect the
Liens created or intended to be created by the Security Documents or the
validity or priority of any such Lien, all at the expense of the Loan Parties. 
The Borrower also agrees to provide to Lender, from time to time upon reasonable
request by Lender, evidence reasonably satisfactory to Lender as to the
perfection and priority of the Liens created or intended to be created by the
Security Documents.

 

SECTION 5.13.  Financial Covenants.  The Borrower will have and maintain:

 

(a)           Fixed Charge Coverage Ratio — a Fixed Charge Coverage Ratio of not
less than 1.25 to 1.00 at all times.

 

(b)           Net Worth — a minimum Net Worth of not less than (1) as of
March 31, 2012, $25,000,000 and (2) as of the last day of each fiscal quarter
thereafter, the minimum Net Worth required as of the end of the immediately
preceding fiscal quarter plus 75% of the consolidated net income of Borrower and
its Subsidiaries (if positive) for the fiscal quarter ending on such date.

 

SECTION 5.14.  Owners of 25% or More of Borrower.  If any Person (other than
J.B. Poindexter) shall own 25% or more of the Equity Interests in and to the
Borrower, the Borrower shall, promptly following any request by the Lender,
provide to the Lender such information regarding such Person as the Lender may
reasonably require to ensure continued compliance with the provisions of
Section 3.07 hereof.

 

SECTION 5.15.  Post-Closing Requirements.  Borrower shall use, and cause each
Subsidiary of Borrower to use, its commercially reasonable efforts to obtain and
deliver to the Lender, on or before May 31, 2012, (x) a subordination agreement
or waiver agreement, in form and substance reasonably satisfactory to the
Lender, executed by each warehouseman, bailee, agent or processor having
possession of any Inventory of any Loan Party and which is not an Affiliate of
the Borrower whereby such warehouseman, bailee, agent or processor subordinates
or waives any claim therein and agrees to hold all such Inventory for Lender’s
account subject to Lender’s instruction and (y) a landlord subordination or
waiver agreement, in form and substance reasonably satisfactory to the Lender,
with respect to each leased location where the landlord is not an Affiliate of
the Borrower whereby such landlord subordinates or waives any Lien such landlord
may claim in any property of Borrower or any of its Subsidiaries.

 

40

--------------------------------------------------------------------------------


 

ARTICLE VI
Negative Covenants

 

Until the Commitment has expired or terminated and the principal of and interest
on each Loan and all fees payable hereunder have been paid in full and all
Letters of Credit have expired or terminated and all LC Disbursements shall have
been reimbursed, the Borrower covenants and agrees with Lender that:

 

SECTION 6.01.  Indebtedness.  The Borrower will not, and will not permit any of
its Subsidiaries to, create, incur, assume or permit to exist any Indebtedness,
except:

 

(i)            Indebtedness created under the Loan Documents;

 

(ii)           Indebtedness existing on the date hereof and set forth in
Schedule 6.01;

 

(iii)          Indebtedness of any Domestic Subsidiary to Borrower or any other
Domestic Subsidiary and Indebtedness of Borrower to any of its Domestic
Subsidiaries;

 

(iv)          Indebtedness of any Foreign Subsidiary of Borrower to Borrower or
any Domestic Subsidiary in an aggregate amount not to exceed $25,000,000 in the
aggregate at any one time outstanding and Indebtedness of Borrower or any of its
Domestic Subsidiaries to Foreign Subsidiaries not to exceed $10,000,000 in the
aggregate at any one time outstanding;

 

(v)           Guarantees of Indebtedness permitted under this Section 6.01;

 

(vi)          Capital Lease Obligations or purchase money Indebtedness in an
aggregate amount not exceeding, at any one time outstanding, $20,000,000;

 

(vii)         exposure resulting from any Swap Agreement permitted under
Section 6.07 hereof;

 

(viii)        other unsecured Indebtedness so long as the aggregate principal
amount of all Indebtedness of the Borrower and its Subsidiaries, other than
Indebtedness permitted under clause (a)(i) and under clauses (a)(iii) through
(a)(vii), does not exceed (x) from and after the date hereof through and
including March 31, 2014, $415,000,000 at any one time outstanding (provided
that if all such Indebtedness exceeds $250,000,000, proceeds from the applicable
replacement senior notes must be applied in payment of principal or interest
owing under the Existing Senior Notes within 75 days after the issuance thereof)
and (y) at all times thereafter, $250,000,000;

 

(ix)          Subordinated Debt owing to John B. Poindexter in an aggregate
amount not exceeding $5,000,000 at any time outstanding (with all payments
thereon to be prohibited unless, both at the time of, and immediately after
effect has been given to, such proposed Restricted Payment, no Default or Event
of Default shall have occurred and be continuing (and, based on pro forma
financial reports after giving effect to the proposed Restricted Payment, would
not reasonably be expected to occur)); and

 

41

--------------------------------------------------------------------------------


 

(x)           extensions, renewals and replacements of any of the foregoing that
do not increase the outstanding principal amount thereof.

 

SECTION 6.02.  Liens.  The Borrower will not, and will not permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, or assign or sell any
income or revenues (including Accounts receivable) or rights in respect of any
thereof, except:

 

(i)            Liens created under the Loan Documents and Liens securing
obligations owed to Lender or Affiliates of Lender under a Swap Agreement or
under an agreement governing Banking Services;

 

(ii)           any Lien on any property or asset of Borrower or any of its
Subsidiaries existing on the date hereof and set forth in Schedule 6.02;

 

(iii)          Liens created pursuant to Capital Lease Obligations or purchase
money Indebtedness permitted pursuant to this Agreement; provided that such
Liens are only in respect of the property or assets subject to, and secure only,
the respective Capital Lease Obligations or purchase money Indebtedness; and

 

(iv)          Permitted Encumbrances.

 

SECTION 6.03.  Fundamental Changes.

 

(a)           The Borrower will not, nor will it permit any other Loan Party to,
merge into or consolidate with any other Person, or permit any other Person to
merge into or consolidate with it, or liquidate or dissolve, except that (i) any
Subsidiary may merge into Borrower in a transaction in which Borrower is the
surviving Person, (ii) any Subsidiary may merge into any Domestic Subsidiary in
a transaction in which the surviving entity is a Domestic Subsidiary and any
Foreign Subsidiary of Borrower may merge into any other Foreign Subsidiary,
(iii) any Subsidiary may liquidate or dissolve if Borrower determines in good
faith that such liquidation or dissolution is in the best interests of Borrower
and is not materially disadvantageous to the Lender and if such Subsidiary is a
Domestic Subsidiary, its assets are transferred to Borrower or a Domestic
Subsidiary and (iv) Borrower or any Subsidiary may give effect to a merger or
consolidation the purpose of which is to effect an investment, disposition or
acquisition permitted under Article VI so long as Borrower continues in
existence and the surviving entity is a Domestic Subsidiary.

 

(b)           The Borrower will not, and will not permit any other Loan Party
to, engage to any material extent in any business other than businesses of the
type conducted by the Borrower and the other Loan Parties on the date of
execution of this Agreement and businesses reasonably related thereto.

 

SECTION 6.04.  Investments, Loans, Advances, Guarantees and Acquisitions.  The
Borrower will not, and will not permit any of its Subsidiaries to, purchase,
hold or acquire (including pursuant to any merger with any Person that was not a
wholly owned Subsidiary of Borrower or that is a Foreign Subsidiary prior to
such merger) any Equity Interests in or evidences of indebtedness or other
securities (including any option, warrant or other right to

 

42

--------------------------------------------------------------------------------


 

acquire any of the foregoing) of, make or permit to exist any loans or advances
to, Guarantee any obligations of, or make or permit to exist any investment or
any other interest in, any other Person, or purchase or otherwise acquire (in
one transaction or a series of transactions) any assets of any other Person
constituting a business unit, except:

 

(a)           investments existing on the date hereof and set forth on Schedule
6.04;

 

(b)           Permitted Investments;

 

(c)           loans, advances and guaranties permitted under Section 6.01;

 

(d)           loans or advances by the Borrower or any of its Subsidiaries to
their respective employees in the ordinary course of business, not to exceed
$1,000,000 in the aggregate at any one time outstanding;

 

(e)           Accounts receivable owned by the Borrower or any of its
Subsidiaries, if created in the ordinary course of business and payable or
dischargeable in accordance with customary trade terms;

 

(f)            Guarantees constituting Indebtedness permitted by Section 6.01;
provided that a Subsidiary of Borrower shall not Guarantee any Subordinated
Debt;

 

(g)           investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent Accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business;

 

(h)           investments by any Domestic Subsidiary in Borrower or any other
Domestic Subsidiary, investments by Borrower in any of its Domestic Subsidiaries
and investments by any Foreign Subsidiary of Borrower in any other Foreign
Subsidiary of Borrower; and

 

(i)            Acquisitions by Borrower or any of its Subsidiaries; provided
that (A) with respect to any Acquisition shall involve the Borrower, the
Borrower shall be the surviving entity and, with respect to any other
Acquisition, the applicable Subsidiary of Borrower is the surviving entity (or
the surviving entity becomes a Subsidiary of the Borrower in the transaction,
(B) at the time of such Acquisition, no Default or Event of Default shall have
occurred and be continuing (and, based on pro forma financial reports after
giving effect to the proposed Acquisition, would not reasonably be expected to
occur) by reason of such Acquisition, (C) with respect to any Acquisition of any
Person formed under the laws of the United States of America or any State
thereof or the District of Columbia and/or assets located in the United States
of America or any State thereof or the District of Columbia to be owned by any
Person that will become a Domestic Subsidiary, after giving effect to such
Acquisition, on a pro forma basis (including any Loans made in connection
therewith), at least fifty percent (50%) of the Borrowing Base shall remain
unused and availability for borrowing, (D) with respect to any Acquisition of a
Person not formed under the laws of the United States of America or any State
thereof or the District of Columbia and/or assets not located in the United
States of America or any State thereof or the District of Columbia to be owned
by any Person that will become a Foreign Subsidiary (a “Foreign Acquisition”),
the aggregate amount of any consideration (including cash, Indebtedness, assumed
Indebtedness, and transaction-related contractual payments such as

 

43

--------------------------------------------------------------------------------


 

amounts payable under noncompete, consulting, and similar agreements) paid or
incurred by the Borrower and its Subsidiaries in connection with all Foreign
Acquisitions (including such Acquisition) does not exceed an amount equal to 50%
of the consolidated EBITDA of the Borrower and its Subsidiaries for the four
fiscal quarter period most recently ended for which financial statements have
been delivered pursuant to Sections 5.01(a) or 5.01(b), (E) the acquired assets
are to be used in substantially the same business as the Borrower or any of its
Subsidiaries, (F) the transaction is not contested, as reasonably determined by
the Lender, and (G) such Person provides written notice to the Lender of such
Acquisition at least ten Business Days prior to the closing of such Acquisition;
and

 

(j)            investments by Borrower or any of its Domestic Subsidiaries in
any Foreign Subsidiary (other than by Foreign Acquisitions) so long as the
aggregate amount of such investments plus any amounts paid as consideration in
connection with any Foreign Acquisition shall to exceed $50,000,000.

 

SECTION 6.05.  Asset Sales.  The Borrower will not, and will not permit any of
its Subsidiaries to, sell, transfer, lease or otherwise dispose of any asset,
including any Equity Interest owned by it, nor will the Borrower permit any of
its Subsidiaries to issue any additional Equity Interest in such Subsidiary,
except:

 

(a)           sales of inventory, used or surplus equipment and Permitted
Investments in the ordinary course of business;

 

(b)           sales, transfers and dispositions to the Borrower or to any of its
Subsidiaries; provided that any such sales, transfers or dispositions involving
a Subsidiary of Borrower that is not a Loan Party shall be made in compliance
with Section 6.09; and

 

(c)           other sales by the Borrower or any of its Subsidiaries which do
not exceed, in the aggregate, $2,000,000 in any fiscal year;

 

provided that all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by clause (b) above) shall be made for fair
value and solely for cash consideration.

 

SECTION 6.06.  Sale and Leaseback Transactions.  The Borrower will not, and will
not permit any of its Subsidiaries to, enter into any arrangement, directly or
indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereinafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property sold or
transferred.

 

SECTION 6.07.  Swap Agreements.  The Borrower will not, and will not permit any
of its Subsidiaries to, enter into any Swap Agreement, other than (a) Swap
Agreements required by Section 5.14 and (b) Swap Agreements entered into in the
ordinary course of business to hedge or mitigate risks to which Borrower or any
of its Subsidiaries is exposed in the conduct of its business or the management
of its liabilities.

 

SECTION 6.08.  Restricted Payments.  The Borrower will not, nor will it permit
any of its Subsidiaries to, declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, except (i) the Borrower may

 

44

--------------------------------------------------------------------------------


 

declare and pay dividends with respect to its Equity Interests payable solely in
additional shares of its Equity Interests, (ii) Subsidiaries of Borrower may
declare and pay dividends ratably with respect to their Equity Interests,
(iii) Borrower may declare and pay Restricted Payments permitted by
Section 6.01(ix) hereof, (iv) Borrower may make any payment contemplated by
Section 6.09(d) or (e) hereof, and (v) the Borrower may declare and pay
Restricted Payments in addition to the dividends permitted by the foregoing
provisions so long as, (x) the aggregate amount of all Restricted Payments by
the Borrower shall not exceed $1,000,000 in any fiscal year and (y) both at the
time of, and immediately after effect has been given to, such proposed action,
no Default or Event of Default shall have occurred and be continuing (and, based
on pro forma financial reports after giving effect to the proposed Restricted
Payment, would not reasonably be expected to occur).

 

SECTION 6.09.  Transactions with Affiliates.  The Borrower will not, nor will it
permit any other Loan Party to, sell, lease or otherwise transfer any property
or assets to, or purchase, lease or otherwise acquire any property or assets
from, or otherwise engage in any other transactions with, any of its Affiliates,
except

 

(a)           transactions in the ordinary course of business that are at prices
and on terms and conditions not less favorable to the Borrower or such other
Loan Party than could be obtained on an arm’s-length basis from unrelated third
parties,

 

(b)           transactions between or among the Borrower and any Loan Party not
involving any other Affiliate;

 

(c)           payments of reasonable and customary compensation and/or fees, in
each case, consistent with past practices, paid to, and indemnity provided on
behalf of, directors, officers, managers, consultants or employees of any Loan
Party (provided, that no compensation or fees shall be permitted to be paid to
John B. Poindexter under this clause (c));

 

(d)           fees paid to Affiliates as compensation for services to the
Borrower and/or compensation paid to John B. Poindexter or to Affiliates of John
B. Poindexter for services as a director, officer, consultant, manager or
employee of any Loan Party in an aggregate amount not to exceed for any fiscal
year (commencing with the fiscal year ending December 31, 2012) the greater of
(x) $1,500,000 and (y) 5% of consolidated EBITDA of the Loan Parties for such
year, together with reasonable costs and expenses incurred by such Affiliates of
the Borrower in furnishing such services, in each case, so long as no Event of
Default shall have occurred and be continuing or would result from the payment
thereof therefrom,

 

(e)           fees payable pursuant to the Management Services Agreement, dated
as of May 24, 1994, between the Borrower and Southwestern Holdings, Inc., and
the Management Services Agreement, dated as of December 19, 2003, between Morgan
Olson, LLC and Southwestern Holdings, Inc., each as in effect as of the date
hereof, or any similar agreement or agreements replacing the foregoing and/or
compensation or fees paid to John B. Poindexter or to Affiliates of John B.
Poindexter for services as a director, officer, consultant, manager or employee
of any Loan Party (which amounts shall be in addition to the amounts permitted
to be paid under clause (d)); provided, that the aggregate fees and/or
compensation payable pursuant to this clause (f) in any calendar year shall not
exceed the greater of (a) $1,000,000 and (b) 2.5% of consolidated EBITDA of the
Loan Parties for such year;

 

45

--------------------------------------------------------------------------------


 

(f)            payments by Subsidiaries of the Borrower to the Borrower pursuant
to the tax sharing arrangements between the Borrower, the other Loan Parties and
their Subsidiaries (as in effect on the date hereof), provided, that (w) such
Subsidiary is included in the consolidated federal income tax return filed by
the Borrower as to which such Subsidiary are making such payments, (x) the
payments in any year shall not exceed the federal income tax liability that such
Subsidiary would have been liable for if such Subsidiary had filed its tax
returns on a stand-alone basis, (y) such payments shall be made by such
Subsidiary no earlier than five days prior to the date on which the Borrower
would be required to make its payments to the Internal Revenue Service, and
(z) in the event that such Subsidiary also joins with the Borrower in filing any
combined or consolidated (or similar) state or local income tax returns, then
the making of payments to the Borrower shall be allowed in a manner as similar
as possible to that provided herein with respect to federal income taxes; and

 

(g)           any Restricted Payment permitted by Section 6.08.

 

SECTION 6.10.  Restrictive Agreements.  The Borrower will not, nor will it
permit any other Loan Party to, directly or indirectly, enter into, incur or
permit to exist any agreement or other arrangement that prohibits, restricts or
imposes any condition upon (a) the ability of Borrower or any of its
Subsidiaries to create, incur or permit to exist any Lien upon any of its
property or assets, or (b) the ability of any Subsidiary of Borrower to pay
dividends or other distributions with respect to any of its Equity Interests or
to make or repay loans or advances to a Loan Party or to Guarantee Indebtedness
of a Loan Party; provided that the foregoing shall not apply to restrictions and
conditions imposed by law, by any of the documents evidencing the Indebtedness
permitted by Sections 6.01(ii) and (viii) hereof or by any Loan Document.

 

SECTION 6.11.  Amendment of Material Documents.  The Borrower will not, nor will
it permit any other Loan Party to, amend, modify or waive any of its rights
under (a) any Subordinated Debt Document or (b) its organizational documents (in
any manner adverse to Lender).

 

SECTION 6.12.  Additional Subsidiaries.  The Borrower will not, and will not
permit any of its Subsidiaries to, form or acquire any Subsidiary after the
Effective Date except that Borrower or any of its Subsidiaries may form, create
or acquire a wholly-owned Subsidiary so long as (a) immediately thereafter and
giving effect thereto, no event will occur and be continuing which constitutes a
Default; (b) such Subsidiary (and, where applicable, other Loan Parties) shall
execute and deliver a Guaranty (or, at the option of Lender, a joinder to the
Guaranty executed concurrently herewith) and such Security Documents as Lender
may reasonably require to effectuate the provisions of this Agreement regarding
Collateral to be covered by the Security Documents (provided that no Foreign
Subsidiary shall be required to execute and deliver such a Guaranty or such
Security Documents unless the delivery of such documents would not reasonably be
expected to result in adverse tax consequences), and (c) Lender is given prior
notice of such formation, creation or acquisition.  Borrower shall not permit
any Foreign Subsidiary to form, create or acquire a Domestic Subsidiary.

 

SECTION 6.13.  Capital Expenditures.  The Borrower will not, and will not permit
any of its Subsidiaries to, permit the aggregate amount of all Capital
Expenditures for Borrower and its Subsidiaries during any fiscal year of the
Borrower to exceed $25,000,000 plus, for fiscal

 

46

--------------------------------------------------------------------------------


 

years beginning on January 1, 2013 and later, any unused availability for
Capital Expenditures from the immediately preceding fiscal year (but not from
any earlier year).

 

SECTION 6.14.  Lease Expense.  The Borrower will not, and will not permit any of
its Subsidiaries to, enter into any lease agreement (other than capital leases
giving rise to Capital Lease Obligations) if, after giving effect to such new
lease agreement, consolidated annual rental expense of the Borrower and its
Subsidiaries attributable to leases (other than capital leases giving rise to
Capital Lease Obligations) would exceed $17,000,000.

 

SECTION 6.15.  Property of Foreign Subsidiaries.  Borrower will not permit the
aggregate value (based on the greater of book or market value) of the total
assets owned by Foreign Subsidiaries of Borrower to exceed 20% of the aggregate
value (based on the greater of book or market value) of the total assets owned
by Borrower and all of its Subsidiaries.

 

ARTICLE VII
Events of Default

 

If any of the following events (“Events of Default”) shall occur:

 

(a)           the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

 

(b)           the Borrower shall fail to pay any interest on any Loan or any fee
or any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement or any other Loan Document, when and as
the same shall become due and payable, and such failure shall continue
unremedied for a period of three (3) Business Days;

 

(c)           any representation or warranty made or deemed made by or on behalf
of any Loan Party in or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with any Loan Document or any amendment or modification thereof or waiver
thereunder, shall prove to have been incorrect in any material respect when made
or deemed made;

 

(d)           the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Sections 5.01, 5.02, 5.03(b), 5.07, 5.11,
5.12 or 5.13 or in Article VI;

 

(e)           any Loan Party shall fail to observe or perform any covenant,
condition or agreement contained in any Loan Document (other than those
specified in clauses (a), (b) or (d) of this Article), and such failure shall
continue unremedied for a period of 20 days after the earlier of (i) the
Borrower becoming aware of such failure and (ii) notice thereof from Lender to
the Borrower;

 

(f)            any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to

 

47

--------------------------------------------------------------------------------


 

require the prepayment, repurchase, redemption or defeasance thereof, prior to
its scheduled maturity;

 

(g)           an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of any Loan Party or their debts, or of a substantial part of their
assets, under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for any Loan
Party or for a substantial part of their assets, and, in any such case, such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;

 

(h)           any Loan Party shall (i) voluntarily commence any proceeding or
file any petition seeking liquidation, reorganization or other relief under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (g) of this Article, (iii) apply for or consent to the appointment of
a receiver, trustee, custodian, sequestrator, conservator or similar official
for any Loan Party or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;

 

(i)            any Loan Party shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due;

 

(j)            one or more judgments for the payment of money in an aggregate
amount in excess of $100,000 (exclusive of amounts covered by insurance) shall
be rendered against any Loan Party and the same shall remain undischarged for a
period of 30 consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to attach or
levy upon any assets of any Loan Party to enforce any such judgment;

 

(k)           an ERISA Event shall have occurred that, in the opinion of Lender,
when taken together with all other ERISA Events that have occurred, could
reasonably be expected to result in a Material Adverse Effect;

 

(l)            any Lien purported to be created under any Security Document
shall cease to be a valid and perfected Lien on any Collateral, with the
priority required by the applicable Security Document, except as a result of the
sale or other disposition of the applicable Collateral in a transaction
permitted under the Loan Documents, and the same shall not be fully cured within
30 days after notice thereof to the Borrower by Lender, or any Lien purported to
be created under any Security Document shall be asserted by any Loan Party not
to be a valid and perfected Lien on any Collateral, with the priority required
by the applicable Security Document, except as a result of the sale or other
disposition of the applicable Collateral in a transaction permitted under the
Loan Documents;

 

(m)          a Change in Control shall occur;

 

48

--------------------------------------------------------------------------------


 

then, and in every such event (other than an event described in clauses (g) or
(h) of this Article), and at any time thereafter during the continuance of such
event, Lender may, by notice to the Borrower, take either or both of the
following actions, at the same or different times:  (i) terminate the
Commitment, and thereupon the Commitment shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower; and
in case of any event described in clauses (g) or (h) of this Article, the
Commitment shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower.

 

ARTICLE VIII
Miscellaneous

 

SECTION 8.01.  Notices.

 

(a)           Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to Section 8.01(b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

 

(i)            if to the Borrower, to it at J.B. POINDEXTER & CO., INC., 600
Travis, Suite 200, Houston, Texas 77002, Attention: Chief Financial Officer (Fax
No. 713-951-9038); and

 

(ii)           if to Lender, to it at WELLS FARGO BANK, NATIONAL ASSOCIATION,
1000 Louisiana St., 3rd Floor, Houston, Texas 77002, Attention: Chad Johnson
(Fax No. 713-739-1086).

 

(b)           Notices and other communications to Lender hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by Lender; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by Lender.  Lender or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

 

(c)           Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto.  All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.

 

49

--------------------------------------------------------------------------------


 

SECTION 8.02.  Waivers; Amendments.

 

(a)           No failure or delay by Lender in exercising any right or power
hereunder or under any other Loan Document shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of Lender hereunder and under the other
Loan Documents are cumulative and are not exclusive of any rights or remedies
that they would otherwise have.  No waiver of any provision of any Loan Document
or consent to any departure by any Loan Party therefrom shall in any event be
effective unless the same shall be permitted by Section 8.02(b), and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given.  Without limiting the generality of the foregoing, the
making of a Loan or issuance of a Letter of Credit shall not be construed as a
waiver of any Default, regardless of whether Lender may have had notice or
knowledge of such Default at the time.

 

(b)           Neither this Agreement nor any other Loan Document nor any
provision hereof or thereof may be waived, amended or modified except, in the
case of this Agreement, pursuant to an agreement or agreements in writing
entered into by the Borrower and Lender or, in the case of any other Loan
Document, pursuant to an agreement or agreements in writing entered into by
Lender and the Loan Party or Loan Parties that are parties thereto.

 

SECTION 8.03.  Expenses; Indemnity; Damage Waiver.

 

(a)           The Borrower shall pay (i) all reasonable out of pocket expenses
incurred by Lender and its Affiliates, including the reasonable fees, charges
and disbursements of counsel for Lender, in connection with the syndication of
the credit facilities provided for herein, the preparation and administration of
the Loan Documents or any amendments, modifications or waivers of the provisions
thereof (whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out of-pocket expenses incurred by Lender in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder and (iii) all out-of-pocket expenses
incurred by Lender, including the fees, charges and disbursements of any counsel
for Lender, in connection with the enforcement or protection of its rights in
connection with the Loan Documents, including its rights under this Section, or
in connection with the Loans made or Letters of Credit issued hereunder,
including all such out-of pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.

 

(b)           The Borrower shall indemnify Lender and each Related Party of
Lender (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the fees, charges and disbursements of any counsel
for any Indemnitee, incurred by or asserted against any Indemnitee arising out
of, in connection with, or as a result of (i) the execution or delivery of any
Loan Document or any other agreement or instrument contemplated hereby, the
performance by the parties to the Loan Documents of their respective obligations
thereunder or the consummation of the Transactions or any other transactions
contemplated hereby, (ii) any Loan or Letter of Credit or the use of the
proceeds therefrom (including any refusal by Lender to honor a demand for
payment under a Letter of Credit if the documents presented in connection with
such demand do

 

50

--------------------------------------------------------------------------------


 

not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
currently or formerly owned or operated by any Loan Party, or any Environmental
Liability related in any way to any Loan Party, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses resulted from the gross
negligence or willful misconduct of such Indemnitee, BUT THE PRESENCE OF
ORDINARY NEGLIGENCE SHALL NOT AFFECT THE AVAILABILITY OF SUCH INDEMNITY.  This
Section 8.03(b) shall not apply with respect to Taxes other than any Taxes that
represent losses or damages arising from any non-Tax claim.

 

(c)           To the extent permitted by applicable law, neither the Borrower
nor any other Loan Party shall assert, and each hereby waives, any claim against
any Indemnitee, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof.

 

(d)           All amounts due under this Section shall be payable not later than
three (3) Business Days after written demand therefor.

 

SECTION 8.04.  Successors and Assigns.

 

(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of Lender that issues any Letter of
Credit), except that (i) the Borrower may not assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of
Lender (and any attempted assignment or transfer by the Borrower without such
consent shall be null and void) and (ii) Lender may not assign or otherwise
transfer its rights or obligations hereunder without with the prior written
consent (such consent not to be unreasonably withheld) of the Borrower, provided
that no consent of the Borrower shall be required for an assignment to an
Affiliate of Lender or, if an Event of Default has occurred and is continuing,
any other assignee.  Lender may, without the consent of the Borrower, sell
participations to one or more banks or other entities in all or a portion of
Lender’s rights and obligations under this Agreement (including all or a portion
of the Commitment and the Loans); provided that (A) Lender’s obligations under
this Agreement shall remain unchanged, (B) Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower shall continue to deal solely and directly with Lender in
connection with Lender’s rights and obligations under this Agreement.  Nothing
in this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of Lender that issues any Letter of
Credit) and, to the extent expressly contemplated hereby, the Related Parties of
Lender) any legal or equitable right, remedy or claim under or by reason of this
Agreement.

 

(b)           Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not

 

51

--------------------------------------------------------------------------------


 

apply to any such pledge or assignment of a security interest; provided that no
such pledge or assignment of a security interest shall release Lender from any
of its obligations hereunder or substitute any such pledgee or assignee for
Lender as a party hereto.

 

SECTION 8.05.  Survival.  All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitment has not expired or
terminated.  The provisions of Sections 2.14, 2.15, 2.16 and 8.03 shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Letters of Credit and the Commitment or the termination of
this Agreement or any provision hereof.

 

SECTION 8.06.  Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to Lender constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by Lender and when Lender shall have received counterparts
hereof which, when taken together, bear the signatures of each of the other
parties hereto, and thereafter shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns.  Delivery of an
executed counterpart of a signature page of this Agreement by telecopy shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

SECTION 8.07.  Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

SECTION 8.08.  Right of Setoff.  If an Event of Default shall have occurred and
be continuing, Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by Lender or
Affiliate to or for the credit or the account of the Borrower against any of and
all the obligations of the Borrower now or hereafter existing under this
Agreement held by Lender, irrespective of whether or not Lender shall have made
any demand under this Agreement

 

52

--------------------------------------------------------------------------------


 

and although such obligations may be unmatured.  The rights of Lender under this
Section are in addition to other rights and remedies (including other rights of
setoff) which Lender may have.

 

SECTION 8.09.  Governing Law; Jurisdiction; Consent to Service of Process.

 

(a)           This Agreement shall be construed in accordance with and governed
by the law of the State of Texas.

 

(b)           The Borrower hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of each court of the
State of Texas sitting in Harris County and of the United States District Court
of the Southern District of Texas (Houston Division), and any appellate court
from any thereof, in any action or proceeding arising out of or relating to any
Loan Document, or for recognition or enforcement of any judgment, and each of
the parties hereto hereby irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding may be heard and determined in such
Texas State or, to the extent permitted by law, in such Federal court.  Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.  Nothing in this Agreement or
any other Loan Document shall affect any right that Lender may otherwise have to
bring any action or proceeding relating to this Agreement or any other Loan
Document against the Borrower or its properties in the courts of any
jurisdiction.

 

(c)           The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in Section 8.09(b).  Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 

(d)           Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 8.01.  Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.

 

SECTION 8.10.  WAIVER OF JURY TRIAL.  BORROWER AND LENDER EACH HEREBY AGREES NOT
TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY
RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR
HEREAFTER EXIST WITH REGARD TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY
CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION THEREWITH.  THIS
WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY BORROWER
AND LENDER, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH
ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE.  EACH
PARTY HERETO IS HEREBY AUTHORIZED TO FILE A COPY OF THIS SECTION IN ANY
PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY THE OTHER PARTY HERETO.  THE
FOREGOING WAIVER OF JURY TRIAL IS

 

53

--------------------------------------------------------------------------------


 

SUBJECT TO THE PROVISIONS OF SECTION 8.13 HEREOF REGARDING ARBITRATION.

 

SECTION 8.11.  Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

SECTION 8.12.  Interest Rate Limitation.  Borrower and Lender intend to strictly
comply with all applicable federal and Texas laws, including applicable usury
laws (or the usury laws of any jurisdiction whose usury laws are deemed to apply
to the Notes or any other Loan Documents despite the intention and desire of the
parties to apply the usury laws of the State of Texas).  Accordingly, the
provisions of this Section shall govern and control over every other provision
of this Agreement or any other Loan Document which conflicts or is inconsistent
with this Section, even if such provision declares that it controls.  As used in
this Section, the term “interest” includes the aggregate of all charges, fees,
benefits or other compensation which constitute interest under applicable law,
provided that, to the maximum extent permitted by applicable law, (a) any
non-principal payment shall be characterized as an expense or as compensation
for something other than the use, forbearance or detention of money and not as
interest, and (b) all interest at any time contracted for, reserved, charged or
received shall be amortized, prorated, allocated and spread, using the actuarial
method, during the full term of the Notes.  In no event shall Borrower or any
other Person be obligated to pay, or Lender have any right or privilege to
reserve, receive or retain, (a) any interest in excess of the maximum amount of
nonusurious interest permitted under the laws of the State of Texas or the
applicable laws (if any) of the United States or of any other jurisdiction, or
(b) total interest in excess of the amount which Lender could lawfully have
contracted for, reserved, received, retained or charged had the interest been
calculated for the full term of the Notes at the Ceiling Rate.  The daily
interest rates to be used in calculating interest at the Ceiling Rate shall be
determined by dividing the applicable Ceiling Rate per annum by the number of
days in the calendar year for which such calculation is being made.  None of the
terms and provisions contained in this Agreement or in any other Loan Document
(including, without limitation, Article VII hereof) which directly or indirectly
relate to interest shall ever be construed without reference to this Section, or
be construed to create a contract to pay for the use, forbearance or detention
of money at any interest rate in excess of the Ceiling Rate.  If the term of any
Note is shortened by reason of acceleration or maturity as a result of any
Default or by any other cause, or by reason of any required or permitted
prepayment, and if for that (or any other) reason Lender at any time, including
but not limited to, the stated maturity, is owed or receives (and/or has
received) interest in excess of interest calculated at the Ceiling Rate, then
and in any such event all of any such excess interest shall be canceled
automatically as of the date of such acceleration, prepayment or other event
which produces the excess, and, if such excess interest has been paid to Lender,
it shall be credited pro tanto against the then-outstanding principal balance of
Borrower’s obligations to Lender, effective as of the date or dates when the
event occurs which causes it to be excess interest, until such excess is
exhausted or all of such principal has been fully paid and satisfied, whichever
occurs first, and any remaining balance of such excess shall be promptly
refunded to its payor.

 

54

--------------------------------------------------------------------------------


 

SECTION 8.13.  Arbitration.

 

(a)           The parties hereto agree, upon demand by any party, to submit to
binding arbitration all claims, disputes and controversies between or among them
(and their respective employees, officers, directors, attorneys, and other
agents), whether in tort, contract or otherwise in any way arising out of or
relating to (i) any credit subject hereto, or any of the Loan Documents, and
their negotiation, execution, collateralization, administration, repayment,
modification, extension, substitution, formation, inducement, enforcement,
default or termination; or (ii) requests for additional credit.

 

(b)           Any arbitration proceeding will (i) proceed in a location in
Harris County, Texas selected by the American Arbitration Association (“AAA”);
(ii) be governed by the Federal Arbitration Act (Title 9 of the United States
Code), notwithstanding any conflicting choice of law provision in any of the
documents between the parties; and (iii) be conducted by the AAA, or such other
administrator as the parties shall mutually agree upon, in accordance with the
AAA’s commercial dispute resolution procedures, unless the claim or counterclaim
is at least $1,000,000.00 exclusive of claimed interest, arbitration fees and
costs in which case the arbitration shall be conducted in accordance with the
AAA’s optional procedures for large, complex commercial disputes (the commercial
dispute resolution procedures or the optional procedures for large, complex
commercial disputes to be referred to herein, as applicable, as the “Rules”). 
If there is any inconsistency between the terms hereof and the Rules, the terms
and procedures set forth herein shall control.  Any party who fails or refuses
to submit to arbitration following a demand by any other party shall bear all
costs and expenses incurred by such other party in compelling arbitration of any
dispute.  Nothing contained herein shall be deemed to be a waiver by any party
that is a bank of the protections afforded to it under 12 U.S.C. §91 or any
similar applicable state law.

 

(c)           The arbitration requirement does not limit the right of any party
to (i) foreclose against real or personal property collateral; (ii) exercise
self-help remedies relating to collateral or proceeds of collateral such as
setoff or repossession; or (iii) obtain provisional or ancillary remedies such
as replevin, injunctive relief, attachment or the appointment of a receiver,
before during or after the pendency of any arbitration proceeding.  This
exclusion does not constitute a waiver of the right or obligation of any party
to submit any dispute to arbitration or reference hereunder, including those
arising from the exercise of the actions detailed in clauses (i), (ii) and
(iii) of this Section 8.13(c).

 

(d)           Any arbitration proceeding in which the amount in controversy is
$5,000,000.00 or less will be decided by a single arbitrator selected according
to the Rules, and who shall not render an award of greater than $5,000,000.00. 
Any dispute in which the amount in controversy exceeds $5,000,000.00 shall be
decided by majority vote of a panel of three arbitrators; provided however, that
all three arbitrators must actively participate in all hearings and
deliberations.  The single arbitrator will be a neutral attorney licensed in the
State of Texas with a minimum of ten years experience in the substantive law
applicable to the subject matter of the dispute to be arbitrated.  If there will
be a panel of three arbitrators, each party shall select one arbitrator and the
selected arbitrators shall agree on the third arbitrator.  The
arbitrator(s) will determine whether or not an issue is arbitratable and will
give effect to the statutes of limitation in determining any claim.  In any
arbitration proceeding the arbitrator(s) will decide (by documents only or with
a hearing at the arbitrator’s discretion) any pre-hearing motions which are
similar to motions to dismiss for failure to state a claim or motions for
summary adjudication.  The

 

55

--------------------------------------------------------------------------------


 

arbitrator(s) shall resolve all disputes in accordance with the substantive law
of Texas and may grant any remedy or relief that a court of such state could
order or grant within the scope hereof and such ancillary relief as is necessary
to make effective any award.  The arbitrator(s) shall also have the power to
award recovery of all costs and fees, to impose sanctions and to take such other
action as the arbitrator(s) deems necessary to the same extent a judge could
pursuant to the Federal Rules of Civil Procedure, the Texas Rules of Civil
Procedure or other applicable law.  Judgment upon the award rendered by the
arbitrator may be entered in any court having jurisdiction.  The institution and
maintenance of an action for judicial relief or pursuit of a provisional or
ancillary remedy shall not constitute a waiver of the right of any party,
including the plaintiff, to submit the controversy or claim to arbitration if
any other party contests such action for judicial relief.

 

(e)           In any arbitration proceeding, discovery will be permitted in
accordance with the Rules.  All discovery shall be expressly limited to matters
directly relevant to the dispute being arbitrated and must be completed no later
than 20 days before the hearing date.  Any requests for an extension of the
discovery periods, or any discovery disputes, will be subject to final
determination by the arbitrator upon a showing that the request for discovery is
essential for the party’s presentation and that no alternative means for
obtaining information is available.

 

(f)            No party hereto shall be entitled to join or consolidate disputes
by or against others in any arbitration, except parties who have executed any
Loan Document, or to include in any arbitration any dispute as a representative
or member of a class, or to act in any arbitration in the interest of the
general public or in a private attorney general capacity.

 

(g)           The arbitrator shall award all costs and expenses of the
arbitration proceeding.

 

(h)           To the maximum extent practicable, the AAA, the arbitrators and
the parties shall take all action required to conclude any arbitration
proceeding within 180 days of the filing of the dispute with the AAA.  No
arbitrator or other party to an arbitration proceeding may disclose the
existence, content or results thereof, except for disclosures of information by
a party required in the ordinary course of its business or by applicable law or
regulation.  If more than one agreement for arbitration by or between the
parties potentially applies to a dispute, the arbitration provision most
directly related to the Loan Documents or the subject matter of the dispute
shall control.  This arbitration provision shall survive termination, amendment
or expiration of any of the Loan Documents or any relationship between the
parties.

 

SECTION 8.14.  Patriot Act.  Lender hereby notifies the Borrower that pursuant
to the requirements of the Patriot Act, it is required to obtain, verify and
record information that identifies the Borrower, which information includes the
name and address of the Borrower and other information that will allow such
Lender to identify the Borrower in accordance with the Patriot Act.

 

[Signature Pages Follow]

 

56

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

J.B. POINDEXTER & CO., INC.,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Michael J. O’Connor

 

 

Name :

Michael J. O’Connor

 

 

Title :

Chief Financial Officer

 

 

 

 

 

 

 

Tax Id. No. 76–0312814

 

[Credit Agreement Signature Page]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

By:

/s/ Chad D. Johnson

 

 

Chad D. Johnson, Senior Vice President

 

[Credit Agreement Signature Page]

 

--------------------------------------------------------------------------------


 

COMPLIANCE CERTIFICATE

 

The undersigned hereby certifies that he or she is the
                                     of J.B. POINDEXTER & CO., INC., a Delaware
corporation (the “Borrower”), and that as such he or she is authorized to
execute this certificate on behalf of the Borrower pursuant to the Credit
Agreement (the “Agreement”) dated as of March 15, 2012, by and between Borrower
and WELLS FARGO BANK, NATIONAL ASSOCIATION; and that a review has been made
under his or her supervision with a view to determining whether the Loan Parties
have fulfilled all of their respective obligations under the Agreement, the Note
and the other Loan Documents; and further certifies, represents and warrants
that to his or her knowledge (each capitalized term used herein having the same
meaning given to it in the Agreement unless otherwise specified):

 

(a)           The financial statements delivered to Lender concurrently with
this Compliance Certificate have been prepared in accordance with GAAP
consistently followed throughout the period indicated and fairly present the
financial condition and results of operations of the applicable Persons as at
the end of, and for, the period indicated (subject, in the case of quarterly
financial statements, to normal changes resulting from year-end adjustments and
the absence of certain footnotes).

 

(b)          No Default or Event of Default has occurred and is continuing.  In
this regard, the compliance with the provisions of Sections 5.13, 6.13 and 6.14
as of the effective date of the financial statements delivered to Lender
concurrently with this Compliance Certificate is as follows:

 

(i)                                           Section 5.13(a) — Fixed Charge
Coverage Ratio

 

Actual

 

Required

 

 

 

              to 1.00

 

1.25 to 1.00

 

(ii)                                        Section 5.13(b) — Net Worth

 

Actual

 

Required

 

 

 

$

 

 

$

 

 

(iii)                                     Section 6.13 — Capital Expenditures

 

Year to Date Actual

 

Year to Date Permitted

 

 

 

$

 

 

$

 

 

EXHIBIT A

 

--------------------------------------------------------------------------------


 

(iv)                                    Section 6.14 — Lease Expense

 

Actual

 

Maximum Permitted

 

 

 

$

 

 

$

 

 

(c)           There has been no change in GAAP or in the application thereof
since the Effective Date which would reasonably be expected to affect the
calculation of the financial covenants set forth in the Agreement or, if any
such change has occurred, the effects of such change on the financial statements
of the respective Loan Parties are specified on an attachment hereto.

 

(d)          Since the date of the Agreement, no event has occurred which would
be reasonably likely to have a Material Adverse Effect.

 

DATED as of                             , 201        .

 

 

J.B. POINDEXTER & CO., INC.,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

EXHIBIT A

 

2

--------------------------------------------------------------------------------


 

BORROWING BASE CERTIFICATE

 

The undersigned hereby certifies that he or she is the
                                               of J.B. POINDEXTER & CO., INC., a
Delaware corporation (the “Borrower”), and that as such he or she is authorized
to execute this Borrowing Base Certificate on behalf of the Borrower pursuant to
the Credit Agreement (as it may be amended, supplemented or restated from time
to time, the “Credit Agreement”) dated as of March 15, 2012, by and between the
Borrower and WELLS FARGO BANK, NATIONAL ASSOCIATION.  The undersigned further
certifies, represents and warrants that (i) Schedule 1 attached hereto sets
forth a detailed calculation of Eligible Accounts, the Eligible Inventory and
the Borrowing Base, and (ii) to his or her knowledge, after due inquiry, that
Schedule 1 has been duly completed and is true and correct in all material
respects:

 

Terms used herein with their initial letters capitalized which are not otherwise
defined herein shall have the meanings ascribed to such terms in the Credit
Agreement.

 

Dated                                    , 201         .

 

 

 

 

[SIGNATURE OF AUTHORIZED OFFICER]

 

 

 

EXHIBIT B

 

--------------------------------------------------------------------------------

 

 


 

Schedule 3.12

 

Subsidiaries

 

Name

 

Jurisdiction

 

Equity Interest

Eagle Specialty Vehicles, LLC

 

Delaware

 

100% of the Membership Interest is owned by J.B. Poindexter & Co., Inc.
(“Poindexter”)

EFP, LLC

 

Delaware

 

100% of the Membership Interest is owned by Poindexter

Federal Coach, LLC

 

Delaware

 

100% of the Membership Interest is owned by Poindexter

MIC Group, LLC

 

Delaware

 

100% of the Membership Interest is owned by Poindexter

Morgan Olson, LLC

 

Delaware

 

100% of the Membership Interest is owned by Poindexter

Morgan Truck Body, LLC

 

Delaware

 

100% of the Membership Interest is owned by Poindexter

Morgan Trailer Financial Corporation

 

Nevada

 

100 shares of common stock (being all of the issued and outstanding capital
stock) are owned by Morgan Truck Body, LLC (“MTB”)

Morgan Trailer Financial Management, L.P.

 

Texas

 

1% general partner partnership interest is owned by MTB
99% limited partner partnership interest is owned by Morgan Trailer Financial
Corporation

Truck Accessories Group, LLC

 

Delaware

 

100% of the Membership Interest

State Wide Aluminum, Inc.

 

Indiana

 

1,000 shares of common stock (being all of the issued and outstanding capital
stock) are owned by Truck Accessories Group, LLC (“TAG”)

Commercial Babcock, Inc.

 

Ontario

 

100% of the issued and outstanding stock is owned by TAG

MIC Machining Group S. de R.L. de. C.V.

 

Mexico

 

100% of the issued and outstanding stock is owned by MIC Group, LLC

J.B. Poindexter Asia-Pacific Pte. Ltd.

 

Singapore

 

100% of the issued and outstanding stock is owned by Poindexter

MIC Group Asia-Pacific Pte Ltd.

 

Singapore

 

100% of the issued and outstanding stock is owned by J.B. Poindexter
Asia-Pacific Pte. Ltd.

MIC Group Malaysia Sdn. Bhd.

 

Malaysia

 

100% of the issued and outstanding stock is owned by MIC Group Asia-Pacific Pte.
Ltd.

MIC Group China WOFE

 

China

 

100% of the issued and outstanding stock is owned by MIC Group Asia-Pacific Pte.
Ltd.

 

--------------------------------------------------------------------------------


 

Schedule 6.01

 

Existing Indebtedness

 

1.             The Indebtedness evidenced by the Indenture dated as of March 15,
2004, with respect to J.B. Poindexter & Co., Inc.’s 8.75% Senior Notes due 2014,
among J.B. Poindexter & Co., Inc., the subsidiary guarantors named therein and
Wilmington Trust Company, as trustee, and the other documents related thereto.

 

2.             JPMorgan Chase equipment lease dated December 12, 2011, expires
December 2014.

 

3.             JPMorgan Chase equipment lease dated December 12, 2011, expires
December 2016.

 

4.             JPMorgan Chase equipment line of credit dated August, 2011,
expires July 2016.

 

5.             IBM capital lease (server) dated August 2009, expires July 2012.

 

6.             Morgan Truck Body, LLC capital lease (Canon copier) dated
January 2010, expires December 2014.

 

7.             Truck Accessory Group, LLC capital lease (GE Capital — trailer)
dated May 2006, expires April 2013.

 

8.             MIC Group, LLC capital lease (GE Capital) dated January 2010,
expires December 2012.

 

9.             MIC Group, LLC capital lease (Chase) dated January 2010, expires
December 2014.

 

--------------------------------------------------------------------------------


 

Schedule 6.02

 

Existing Liens

 

There are liens against specific equipment related to the corresponding
equipment leases.

 

--------------------------------------------------------------------------------


 

Schedule 6.04

 

Existing Investments

 

Borrower’s investment in the Subsidiaries and the Subsidiaries investments in
other Subsidiaries as reflected in Schedule 3.12.

 

--------------------------------------------------------------------------------